Exhibit 10.57

EXHIBIT 1, SHEET 1

Building No. 600/700, One Kendall Square

Cambridge, Massachusetts

(the “Building”)

 

Execution Date:    December 19, 2006 Tenant:    Cequent Pharmaceuticals, Inc.   
a Delaware corporation                                                    

(description of business organization)

Mailing Address:    124 Mt Auburn St., Suite 200 N; Cambridge, MA 02138
Landlord:    RB Kendall Fee, LLC Mailing address:   

c/o The Beal Companies, LLP, 177 Milk Street, Boston, Massachusetts 02109, Attn:
Vice President – Asset Management

Building:   

Building No. 600/700 in One Kendall Square in the City of Cambridge, Middlesex
County, Commonwealth of Massachusetts

 

Art. 2   Premises: An area on the first (1st ) floor of the Building,
substantially as shown on Lease Plan, Exhibit 2 Art. 3.1   Term Commencement
Date: The day immediately following the Substantial Completion Date (as defined
in the Lease). Art. 3.1   Specified Commencement Date: March 1, 2007 Art. 3.1  
Rent Commencement Date: The later of (A) March 1, 2007, and (B) the Term
Commencement Date. Art. 3.2   Term of Original Term: Three (3) years, plus two
(2) months following the Term Commencement Date. Art. 5   Use of Premises:
Laboratory use and general office use and no other purpose. Art. 6   Time Period
  Yearly Rent   Monthly Payment     March 1, 2007 – February 29, 2008  
$180,531.00   $15,044.25     March 1, 2008 – February 28, 2009   $185,160.00  
$15,430.00     March 1, 2009 – the end of the Term   $189,789.00   $15,815.75  
Art. 7  

Total Rentable Area: 4,629 square feet

Total Rentable Area of Building No. 600/700 – 239,553 square feet

Total Rentable Area of Complex: 660,586 square feet

  Art. 8   Electric current will be furnished by Landlord to Tenant   Art. 9  
Operating and Taxes:     Tenant’s Proportionate Common Area Share: .70%    
Tenant’s Proportionate Building Share: 1.93%  



--------------------------------------------------------------------------------

Art. 29.3   

Broker: Richards, Barry, Joyce & Partners for Tenant

Beal and Company, Inc. for Landlord

Art. 29.5    Arbitration: Massachusetts, Superior Court Art. 29.12    Security
Deposit: $45,132.75 Art. 29.14    Parking Spaces: 4 spaces

 

LANDLORD:             TENANT: RB KENDALL FEE, LLC    
      CEQUENT PHARMACEUTICALS, INC. By:  

  /s/ Robert L. Beal

  By:  

    /s/ Peter D. Parker

Name:   Robert L. Beal             Name: Peter D. Parker Title:  
Authorized Signatory             Title: President               Hereunto Duly
Authorized       Date Signed:    12/19/06                             Date
Signed:      12/18/06



--------------------------------------------------------------------------------

1.      REFERENCE DATA    1 2.      DESCRIPTION OF DEMISED PREMISES    1     
2.1      Demised Premises    1      2.2      Appurtenant Rights    1      2.3
     Exclusions and Reservations    1 3.      TERM OF LEASE    2      3.1     
Definitions    2      3.2      Habendum    2      3.3      Declaration Fixing
Term Commencement Date    2 4.      CONDITION OF PREMISES – READINESS FOR
OCCUPANCY    2      4.1      Condition of Premises    2      4.2      Tenant
Improvements    3      4.3      Included Equipment    5 5.      USE OF PREMISES
   5      5.1      Permitted Use    5      5.2      Prohibited Uses    6     
5.3      Licenses and Permits    6 6.      RENT    6 7.      RENTABLE AREA    6
8.      SERVICES FURNISHED BY LANDLORD    7      8.1      Electric Current    7
     8.2      Water    8      8.3      Elevators, Heat and Cleaning    8     
8.4      Air Conditioning    8      8.5      Additional Heat and Air
Conditioning Services    9      8.6      Additional Air Conditioning Equipment
   9      8.7      Repairs    9      8.8      Interruption or Curtailment of
Services    9      8.9      Energy Conservation    10      8.10     
Miscellaneous    10 9.      ESCALATION    10      9.1      Definitions    10
     9.2      Tax Share    14      9.3      Operating Expense Share    15     
9.4      Part Years    15      9.5      Effect of Taking    15      9.6     
Audit    15      9.7      Survival    16 10.      CHANGES OR ALTERATIONS BY
LANDLORD    16 11.      FIXTURES, EQUIPMENT AND IMPROVEMENTS-REMOVAL BY TENANT
   17 12.      ALTERATIONS AND IMPROVEMENTS BY TENANT    17



--------------------------------------------------------------------------------

13.      TENANT’S CONTRACTORS-MECHANICS’ AND OTHER LIENS-STANDARD OF    TENANT’S
PERFORMANCE-COMPLIANCE WITH LAWS    18 14.      REPAIRS BY TENANT-FLOOR LOAD   
19      14.1      Repairs by Tenant    19      14.2      Floor Load-Heavy
Machinery    19 15.      INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION
   19      15.1      General Liability Insurance    19      15.2     
Certificates of Insurance    20      15.3      General    20      15.4     
Property of Tenant    21      15.5      Bursting of Pipes, etc    21      15.6
     Repairs and Alterations-No Diminution of Rental Value    21 16.     
ASSIGNMENT, MORTGAGING AND SUBLETTING    22 17.      MISCELLANEOUS COVENANTS   
23      17.1      Rules and Regulations    23      17.2      Access to
Premises-Shoring    24      17.3      Accidents to Sanitary and Other Systems   
24      17.4      Signs, Blinds and Drapes    25      17.5      Estoppel
Certificate    25      17.6      Prohibited Materials and Property    25     
17.7      Requirements of Law-Fines and Penalties    26      17.8      Tenant’s
Acts—Effect on Insurance    26      17.9      Miscellaneous    26 18.     
DAMAGE BY FIRE, ETC.    26 19.      WAIVER OF SUBROGATION    27 20.     
CONDEMNATION-EMINENT DOMAIN    28 21.      DEFAULT    29      21.1     
Conditions of Limitation-Re-Entry-Termination    29      21.2      Intentionally
Omitted    29      21.3      Damages-Termination    29      21.4      Fees and
Expenses    30      21.5      Waiver of Redemption    30      21.6     
Landlord’s Remedies Not Exclusive    31      21.7      Grace Period    31 22.
     END OF TERM-ABANDONED PROPERTY    32 23.      SUBORDINATION    32 24.     
QUIET ENJOYMENT    34 25.      ENTIRE AGREEMENT-WAIVER-SURRENDER    34      25.1
     Entire Agreement    34      25.2      Waiver by Landlord    34      25.3
     Surrender    35 26.      INABILITY TO PERFORM-EXCULPATORY CLAUSE    35



--------------------------------------------------------------------------------

27.      BILLS AND NOTICES    36 28.      PARTIES BOUND-SEIZING OF TITLE    36
29.      MISCELLANEOUS    36      29.1      Separability    36      29.2     
Captions, etc    36      29.3      Broker    37      29.4      Modifications   
37      29.5      Arbitration    37      29.6      Governing Law    37      29.7
     Assignment of Rents    37      29.8      Representation of Authority    38
     29.9      Expenses Incurred by Landlord Upon Tenant Requests    38     
29.10      Survival    38      29.11      Hazardous Materials    38      29.12
     Patriot Act    40      29.13      Security Deposit    41      29.14     
Parking    41      29.15      Tenant’s Option to Extend the Term of the Lease   
41      29.16      Definition of Fair Market Rental Value    42      29.17     
Notices    43 EXHIBIT 1    45 LEASE DATA    45 EXHIBIT 2    46 LEASE PLAN    46
EXHIBIT 3    47 COMPLEX OF PLAN    47 EXHIBIT 4    48 SPACE PLANS    48 EXHIBIT
5    49 INCLUDED EQUIPMENT    49 EXHIBIT 6    50 WARM AND COLD ROOM
SPECIFICATIONS    50



--------------------------------------------------------------------------------

THIS INDENTURE OF LEASE made and entered into on the Execution Date as stated in
Exhibit 1 and between the Landlord and the Tenant named in Exhibit 1.

Landlord does hereby demise and lease to Tenant, and Tenant does hereby hire and
take from Landlord, the premises hereinafter mentioned and described
(hereinafter referred to as “premises”), upon and subject to the covenants,
agreements, terms, provisions and conditions of this Lease for the term
hereinafter stated:

 

1. REFERENCE DATA

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit.

 

2. DESCRIPTION OF DEMISED PREMISES

2.1 Demised Premises. The premises are that portion of the Building as described
in Exhibit 1 (as the same may from time to time be constituted after changes
therein, additions thereto and eliminations therefrom pursuant to rights of
Landlord hereinafter reserved) and is hereinafter referred to as “Building”,
substantially as shown hatched or outlined on the Lease Plan (Exhibit 2) hereto
attached and incorporated by reference as a part hereof. Landlord reserves the
right, at its own cost and expense, to require Tenant, upon not less than ninety
(90) days’ notice, to relocate its premises elsewhere in the Building or Complex
of which the Building is a part (except to an area that is below ground level),
to an area of substantially equivalent size, layout, construction and finish as
designated by Landlord. In such event, Landlord shall, at its sole cost and
expense, move Tenant and its personal property from the premises to such new
space and relocate any and all cables, wiring, fixtures and equipment, and use
commercially reasonable efforts to minimize interference with Tenant’s business
operations. Any dispute between the parties as to whether the area designated by
Landlord is “substantially equivalent” shall be submitted to arbitration
pursuant to Article 29.5 hereof.

2.2 Appurtenant Rights. Tenant shall have, as appurtenant to the premises,
rights to use in common, with others entitled thereto, subject to reasonable
rules from time to time made by Landlord of which Tenant is given notice;
(a) the common lobbies, hallways, stairways and elevators of the Building,
serving the premises in common with others, (b) common walkways necessary for
access to the Building, and (c) if the premises include less than the entire
rentable area of any floor, the common toilets and other common facilities of
such floor; and no other appurtenant rights or easements. Notwithstanding
anything to the contrary herein or in the Lease contained, Landlord has no
obligation to allow any particular telecommunication service provider to have
access to the Building or to Tenant’s premises. If Landlord permits such access,
Landlord may condition such access upon the payment to Landlord by the service
provider of fees assessed by Landlord in its sole discretion.

2.3 Exclusions and Reservations. All the perimeter walls of the premises except
the inner surfaces thereof, any balconies (except to the extent same are shown
as part of the premises on the Lease Plan (Exhibit 2)), terraces or roofs
adjacent to the premises, and any space in or adjacent to the premises used for
shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, and the
use thereof, as well as the right of access through the premises for the
purposes of operation, maintenance, decoration and repair, are expressly
excluded from the premises and reserved to Landlord.

 

-1-



--------------------------------------------------------------------------------

3. TERM OF LEASE

3.1 Definitions. As used in this Lease the words and terms which follow mean and
include the following:

(a) “Specified Commencement Date” - The date (as stated in Exhibit 1) on which
it is estimated that the premises will be ready for Tenant’s occupancy for its
use as stated in Exhibit 1.

(b) “Term Commencement Date” - If the “Term Commencement Date” is a date certain
agreed upon by the parties at the time of the execution of this Lease, such date
shall be inserted in Exhibit 1; otherwise, the “Term Commencement Date” is the
date on which the premises are ready for Tenant’s occupancy (as defined in
Article 4.2) for use as set forth in Exhibit 1.

(c) “Complex” shall be defined as all of the Building, the other buildings, and
the Common Areas serving such buildings, all located on the land (“Land”) shown
outlined on Exhibit 3.

(d) “Common Areas” shall be defined as the common walkways, accessways, and
parking facilities located on the Land, as the same may be changed, from time to
time.

(e) “Rent Commencement Date” shall be the date set forth in Exhibit 1 as the
Rent Commencement Date.

3.2 Habendum. TO HAVE AND TO HOLD the premises for a term of years commencing on
the Term Commencement Date and ending at 11:59 p.m. on the last day of the
thirty-eighth (38th) complete month following the Term Commencement Date or on
such earlier date upon which said term may expire or be terminated pursuant to
any of the conditions of limitation or other provisions of this Lease or
pursuant to law (which date for the termination of the terms hereof will
hereafter be called “Termination Date”).

3.3 Declaration Fixing Term Commencement Date. As soon as may be after the
execution date hereof, each of the parties hereto agrees, upon demand of the
other party to join in the execution, in recordable form, of a statutory notice,
memorandum, etc. of lease and/or written declaration in which shall be stated
such Term Commencement Date and (if need be) the Termination Date. If this Lease
is terminated before the term expires, then upon Landlord’s request the parties
shall execute, deliver and record an instrument acknowledging such fact and the
date of termination of this Lease, and Tenant hereby appoints Landlord its
attorney-in-fact in its name and behalf to execute such instrument if Tenant
shall fail to execute and deliver such instrument after Landlord’s request
therefor within ten (10) days. In no event shall this Lease be recorded or filed
by Tenant with the Middlesex South Registry of Deeds or Middlesex South Registry
District of the Land Court.

 

4. CONDITION OF PREMISES – READINESS FOR OCCUPANCY

4.1 Condition of Premises. Subject to Landlord’s completion of Tenant
Improvements to the premises in accordance with the Space Plans (as defined
below), Tenant accepts the premises and the Building in their present “as is”
condition, without representation or warranty, express or implied, in fact or in
law, by Landlord and without recourse to Landlord as to the nature, condition or
usability thereof; and Tenant agrees that, except for the Tenant’s Improvements
and providing utility services to the premises as required by Landlord under
this Lease, Landlord has no work to perform in or on the premises to prepare the
premises for Tenant’ use and occupancy, and that any and all other work to be
done in or on the premises will be performed by Tenant at Tenant’s sole cost and
expense in accordance with the terms of this Lease.

 

-2-



--------------------------------------------------------------------------------

4.2 Tenant Improvements.

(a) Tenant has provided Landlord with all necessary information regarding
Tenant’s space planning needs in connection with its use of the premises. Based
upon such information supplied by Tenant, the space plan and outline
specifications have been prepared (the “Space Plans”) for the layout of Tenant’s
leasehold improvements to the Premises (“Tenant’s Improvements”). Tenant’s
Improvements shall not include Tenant’s furniture, trade fixtures, equipment and
personal property and are limited to normal office fit-up construction and
specified laboratory fit-up, as generally laid out and specified on the Space
Plans. Tenant acknowledges that Tenant’s Improvements, except as expressly
provided in the Space Plans, will be designed and constructed to the general
quality of the design and construction of the Building and in accordance with
Landlord’s building standards for the Building. Landlord has submitted the Space
Plans to Tenant and Tenant has approved the Space Plans. The Space Plans are
attached hereto as Exhibit 4.

(b) Tenant understands and agrees that changes to the Space Plans that may be
needed or desired by Tenant, and or the specification by Tenant of any
components or finishes that are not building-standard or as depicted on the
Space Plans, will be approved by Landlord and incorporated into the Space Plans
only if such changes are not Material Changes (as defined below). The term
“Material Changes” as used herein are (i) changes that, individually or in the
aggregate, modify the scope or character of the Tenant’s Improvements or any
material component thereof from that set forth in the Space Plans, and
(ii) changes that will, individually or in the aggregate, in Landlord’s
reasonable opinion, result in a likelihood of delay in the Substantial
Completion of Tenant’s Improvements. Tenant agrees that any additional cost
resulting from any Material Changes requested by Tenant and approved by
Landlord, as well as from any changes requested by Tenant to the Tenant’s
Improvements after the date hereof (including design and construction costs,
including materials, labor and general conditions costs) shall be the
responsibility of Tenant and shall be paid in full by Tenant to Landlord within
ten (10) business days of billing therefor by Landlord; and Tenant agrees that
if any such changes do result in delay in Substantial Completion, same shall be
deemed a Tenant Delay (as defined below).

(c) Landlord shall proceed to construct Tenant’s Improvements in substantial
conformance with the Space Plans and in a good and workmanlike manner at
Landlord’s sole cost and expense not to exceed the Improvement Allowance, as
defined herein. Subject to Tenant’s prior approval, which Tenant agrees to not
unreasonably withhold or delay, Landlord reserves the right to make changes and
substitutions to the Space Plans in connection with the construction of Tenant’s
Improvements, provided same do not materially adversely modify the Space Plans
or Tenant’s permitted use of the premises, and further provided that Landlord
pays any costs resulting from such changes and substitutions. Tenant’s
Improvements shall be constructed and completed by Landlord’s contractor, in
compliance with all applicable statutes and regulations, in accordance with the
Space Plans.

(d) Landlord agrees to use reasonable efforts to Substantially Complete Tenant’s
Improvements in a good and workmanlike manner by the Specified Commencement
Date, but in no event shall Landlord be liable to Tenant for any failure to
deliver the premises on any specified date, nor shall such failure give rise to
any default or other remedies under this Lease or at law or equity.
Notwithstanding the foregoing, in the event that Landlord has not Substantially
Completed Tenant’s Improvements in a good and workmanlike manner within one
hundred and twenty (120) days after the Specified Commencement Date (“Outside
Date”), then Tenant shall have the right to terminate this Lease by written
notice to Landlord at any time after the Outside Date but prior to the date that
Landlord actually Substantially Completes said work; the Outside Date shall be
adjusted, on a day-for-day basis to the extent such failure is attributable to
Tenant Delays (as defined below).

(e) Tenant’s Improvements shall be deemed “Substantially Complete” on the date
(the “Substantial Completion Date”) Tenant receives notice from Landlord that
Landlord has received a certificate of occupancy or temporary certificate of
occupancy for the premises issued by the City of Cambridge (the “Certificate of
Occupancy”) and Tenant’s Improvements have been completed in accordance with the
Space Plans attached hereto as Exhibit 4 except for punch list items, the
completion of which shall not materially interfere with Tenant’s occupancy of
the premises for the purposes contemplated herein. Any of Tenant’s Improvements
not fully completed (of which Tenant shall give Landlord notice as provided
below) on the Term Commencement Date shall thereafter be so completed with
commercially reasonable diligence by Landlord. Notwithstanding the foregoing, if
any delay in the Substantial Completion of the Tenant’s Improvements by Landlord
is due to Tenant Delays, then the Substantial Completion Date shall be deemed to
be the date (as set

 

-3-



--------------------------------------------------------------------------------

forth in a written notice from Landlord to Tenant) Tenant’s Improvements would
have been Substantially Complete, if not for such Tenant Delays, as reasonably
determined by Landlord. “Tenant Delays” shall mean delays caused by:
(i) requirements of the Space Plans requested by Tenant that contain long
lead-time (provided Landlord has notified Tenant of such long lead-time and
provided Tenant with the option to replace such item with an item not having a
long lead-time prior to the date hereof (except in the case of an item resulting
from a change in the Space Plans requested by Tenant after the date hereof));
(ii) any material change in the Space Plans requested by Tenant; (iii) any
request by Tenant for a delay in the commencement or completion of Tenant’s
Improvements for any reason; or (iv) any other act or omission of Tenant or its
employees, agents or contractors which reasonably inhibits the Landlord from
timely completing the Tenant’s Improvements. Such facilities shall not be deemed
to be unavailable if only minor or insubstantial details of construction,
decoration or mechanical adjustments remain to be done. If as a result of Tenant
Delays the premises are deemed ready for Tenant’s occupancy, pursuant to the
foregoing (and the term shall have commenced by reason thereof), but the
premises are not in fact actually ready for Tenant’s occupancy, Tenant shall not
(except with Landlord’s consent not to be unreasonably withheld, conditioned or
delayed) be entitled to take possession of the premises for use as set forth in
Exhibit 1 until the premises are in fact actually ready for such occupancy.

(f) Within seven (7) business days after the Term Commencement Date, Landlord
and Tenant shall confer and create a specific list of any defects or incomplete
remaining items of work with respect to Tenant’s Improvements (a “Punchlist”).
Except with respect to the items contained in the Punchlist and latent defects
not readily discoverable upon a thorough investigation of the premises, Tenant
shall be deemed satisfied with Tenant’s Improvements, Landlord shall be deemed
to have completed all of its obligations under this Section 4.2 and Tenant shall
have no claim that Landlord has failed to perform in full its obligations
hereunder.

(g) This Lease is subject to the Landlord obtaining all permits, licenses and
approvals necessary to allow Landlord to construct Tenant’s Improvements and
obtain a Certificate of Occupancy with respect thereto; and if despite
Landlord’s good faith efforts Landlord shall be unable to obtain such permits,
license, approvals, or Certificate of Occupancy, and is therefore unable to
commence or complete Tenant’s Improvements, then this lease may be terminated by
Landlord by written notice to Tenant.

(h) Provided that Tenant and its employees, agents and contractors do not
unreasonably interfere with Landlord’s work in the premises, from and after the
date the existing tenant of the premises, if any, vacates the premises, Landlord
shall allow Tenant access to the premises to install cabling, furniture and
equipment. Such access shall be subject to all provisions of this Lease, except
that Tenant shall not be required to pay Rent during such period, and prior to
Tenant’s entry into the premises as permitted hereunder, Tenant shall submit a
schedule to Landlord (and Landlord’s contractor, if so requested by Landlord),
for their reasonable approval, which schedule shall detail the timing and
purpose of Tenant’s entry. Tenant shall hold Landlord harmless from and
indemnify and protect and defend Landlord against any loss or damage to the
Building or premises and against injury to any person caused by Tenant’s actions
as a result of such entry, to the extent such loss or damage is not covered by
insurance carried or required to be carried under this Lease.

(i) If Tenant occupies the premises prior to the Term Commencement Date (which
shall only be allowed upon the prior written consent of the Landlord, such
consent not to be unreasonably withheld, conditioned or delayed), such occupancy
shall be subject to all provisions of this Lease, such occupancy shall not
change the Termination Date, and Tenant shall pay rent and all other charges
provided for in this Lease during the period of such occupancy, unless said
occupancy is only for the purposes set forth in Article 4.2(h) above. Tenant
shall be liable for any damages or delays caused by Tenant’s activities at the
premises. Prior to entering the premises, Tenant shall obtain all insurance it
is required to obtain by the Lease and shall provide certificates of said
insurance to Landlord. Tenant shall coordinate such entry with Landlord’s
building manager, and such entry shall be made in compliance with all terms and
conditions of this Lease and the rules and regulations in effect from time to
time.

(j) Landlord shall pay the costs and expenses incurred by Landlord in connection
with the performance and completion of Tenant’s Improvements in an amount not to
exceed Two Hundred Forty-Five Thousand and 00/100 Dollars ($245,000.00) (the
“Improvement Allowance”) and Landlord shall have no separate or additional
obligation to pay Tenant the Improvement Allowance. Tenant shall be responsible
for and promptly (but in no event longer than ten (10) days after request
therefore) pay directly or pay to Landlord for, as appropriate, and indemnify
and reimburse Landlord from and against, any actual costs of Tenant’s
Improvements that are in excess of the Improvement Allowance including without
limitation such costs resulting from Tenant’s upgrades from building standard
construction materials or

 

-4-



--------------------------------------------------------------------------------

Tenant’s upgrades or changes to Tenant’s Improvements or the Space Plans. The
amount of the Improvement Allowance is based on an estimate obtained by Landlord
of the costs to complete Tenant’s Improvements. In the event the costs to
complete Tenant’s Improvements exceed the Improvement Allowance, Landlord shall
notify Tenant, and Tenant shall have five (5) business days to propose a change
order and/or accept a revised cost estimate. Any proposed changes shall be
reasonably acceptable to Landlord. If Landlord reasonably rejects any proposed
change order, Landlord and Tenant shall work in good faith to agree upon a
mutually acceptable change order to reduce such additional costs to equal to or
below the Improvement Allowance. Landlord shall cause its contractors and
architects to cooperate with Tenant in its preparation of any change order
proposal. In the event Tenant fails to propose such changes within such five
(5) business day period or if Landlord and Tenant do not reach an agreement
regarding a mutually acceptable change order within five (5) business days after
Landlord’s reasonable rejection, Landlord will be entitled to proceed with
Tenant’s Improvements based on the Space Plans, and Tenant shall be responsible
for the payment of all costs specified in Landlord’s notice in excess of the
Improvement Allowance. In the event Tenant and Landlord agree on such changes
within the time period provided, the Space Plans will be revised in accordance
with such agreed to changes. Landlord shall have the same rights and remedies
which Landlord has upon the nonpayment of Yearly Rent and other charges due
under this Lease for nonpayment of any amounts which Tenant is required to pay
to Landlord or Landlord’s contractor in connection with Tenant’s Improvements or
in connection with any construction in the premises performed for Tenant by
Landlord, Landlord’s contractor or any other person, firm or entity after the
Term Commencement Date. Except for Tenant’s Improvements and any repairs
expressly required to be made by Landlord under this Lease, Landlord shall have
no obligation to perform any work or construction to make the premises fit for
use and occupation or for Tenant’s particular purpose or to make them acceptable
to Tenant.

4.3 Included Equipment. Tenant shall have the right, during the term of this
Lease, to use the laboratory equipment that is listed on Exhibit 5 attached
hereto, which will remain in the premises on the Term Commencement Date (the
“Included Equipment”). Tenant shall accept the Included Equipment in the same
condition in which the Included Equipment is in as of the Term Commencement
Date, without any representation or warranty by Landlord to Tenant as to the
condition of the Included Equipment. Tenant shall: (i) maintain the Included
Equipment in the same condition in which it is delivered to Tenant, reasonable
wear and tear and damage caused by fire or other casualty excepted and deliver
the Included Equipment in said condition to Landlord at the end of the term;
(ii) not remove from the premises or alter the Included Equipment and
(iii) obtain and maintain, throughout the term of this Lease, property
insurance, with a company reasonably acceptable to Landlord, for 100% of the
replacement value of the Included Equipment, naming Landlord as an additional
insured and shall provide Landlord with evidence of such coverage prior to the
commencement of the term.

 

5. USE OF PREMISES

5.1 Permitted Use. Tenant shall continuously during the term hereof occupy and
use the premises only for the purposes as stated in Exhibit 1 and for no other
purposes. Service and utility areas (whether or not a part of the premises)
shall be used only for the particular purpose for which they were designed.
Without limiting the generality of the foregoing, Tenant agrees that it shall
not use the premises or any part thereof, or permit the premises or any part
thereof to be used for the preparation or dispensing of food, whether by vending
machines or otherwise. Notwithstanding the foregoing, but subject to the other
terms and provisions of this Lease, Tenant may, with Landlord’s prior written
consent, which consent shall not be unreasonably withheld, install at its own
cost and expense so-called hot-cold water fountains, coffee makers and so-called
Dwyer refrigerator-sink-stove combinations for the preparation of beverages and
foods, provided that no cooking, frying, etc., are carried on in the premises to
such extent as requires special exhaust venting, Tenant hereby acknowledging
that the Building is not engineered to provide any such special venting.

 

-5-



--------------------------------------------------------------------------------

5.2 Prohibited Uses. Notwithstanding any other provision of this Lease, Tenant
shall not use, or suffer or permit the use or occupancy of, or suffer or permit
anything to be done in or anything to be brought into or kept in or about the
premises or the Building or any part thereof (including, without limitation, any
materials, appliances or equipment used in the construction or other preparation
of the premises and furniture and carpeting): (i) which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or that
are otherwise applicable to or binding upon the premises; (ii) for any unlawful
purposes or in any unlawful manner; (iii) which, in the reasonable judgment of
Landlord shall in any way (a) impair the appearance or reputation of the
Building; or (b) impair, interfere with or otherwise diminish the quality of any
of the Building services or the proper and economic heating, cleaning,
ventilating, air conditioning or other servicing of the Building or premises, or
with the use or occupancy of any of the other areas of the Building, or occasion
discomfort, inconvenience or annoyance, or injury or damage to any occupants of
the premises or other tenants or occupants of the Building; or (iv) which is
inconsistent with the maintenance of the remainder of the Building as an office
building of the first class in the quality of its maintenance, use, or
occupancy. Tenant shall not install or use any electrical or other equipment of
any kind which, in the reasonable judgment of Landlord, might cause any such
impairment, interference, discomfort, inconvenience, annoyance or injury.

5.3 Licenses and Permits. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business, and if the
failure to secure such license or permit would in any way affect Landlord, the
premises, the Building or Tenant’s ability to perform any of its obligations
under this Lease, Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license and submit the same to inspection by Landlord. Tenant, at
Tenant’s expense, shall at all times comply with the terms and conditions of
each such license or permit. Tenant shall furnish all data and information to
governmental authorities and Landlord as required in accordance with legal,
regulatory, licensing or other similar requirements as they relate to Tenant’s
use or occupancy of the premises or the Building.

 

6. RENT

During the term of this Lease, the Yearly Rent and other charges, at the rate
stated in Exhibit 1, shall be payable by Tenant to Landlord by monthly payments,
as stated in Exhibit 1, in advance and without demand on the first day of each
month for and in respect of such month. The rent and other charges reserved and
covenanted to be paid under this Lease shall commence on the Rent Commencement
Date. Notwithstanding the provisions of the next preceding sentence, Tenant
shall pay the first monthly installment of rent on the execution of this Lease.
If, by reason of any provisions of this Lease, the rent reserved hereunder shall
commence or terminate on any day other than the first day of a calendar month,
the rent for such calendar month shall be prorated. The rent shall be payable to
Landlord at the address provided in Exhibit 1 to this Lease or, if Landlord
shall so direct in writing, to Landlord’s agent or nominee, in lawful money of
the United States which shall be legal tender for payment of all debts and dues,
public and private, at the time of payment, at the office of the Landlord or
such place as Landlord may designate, and the rent and other charges in all
circumstances shall be payable without any setoff or deduction whatsoever.
Rental and any other sums due hereunder not paid on or before the date due shall
bear interest for each month or fraction thereof from the due date until paid
computed at the annual rate of five percentage points over the so-called prime
rate then currently from time to time charged to its most favored corporate
customers by the largest national bank (N.A.) located in the city in which the
Building is located, or at any applicable lesser maximum legally permissible
rate for debts of this nature.

 

7. RENTABLE AREA

Total Rentable Area of the premises, the Building and the Complex are agreed to
be the amounts set forth in Exhibit 1. Landlord reserves the right, throughout
the term of the Lease, to recalculate the Total Rentable Area of the Building
and/or the Complex.

 

-6-



--------------------------------------------------------------------------------

8. SERVICES FURNISHED BY LANDLORD

 

  8.1 Electric Current.

(a) As stated in Exhibit 1, Landlord will either furnish to Tenant, as an
incident of this Lease, electric current for the operation of lighting fixtures,
the 120-volt electrical outlets initially installed in the premises and Tenant
will reimburse Landlord for the cost of such electric current as measured by a
separate submeter or checkmeter, as hereinafter set forth, or Landlord will
require Tenant to contract with the company supplying electric current for the
purchase and obtaining by Tenant of electric current directly from such company
to be billed directly to, and paid for by, Tenant.

(b) If Landlord is providing electric current to Tenant, as aforesaid, then
Tenant shall reimburse Landlord for the entire cost of such electric current as
follows:

 

  1. Commencing as of the Term Commencement Date and continuing until the
procedures set forth in Paragraph 2 of this Article 8.1(b) are effected, Tenant
shall pay to Landlord at the same time and in the same manner that it pays its
monthly payments of Yearly Rent hereunder, estimated payments (i.e., based upon
Landlord’s reasonable estimate) on account of Tenant’s obligation to reimburse
Landlord for electricity consumed in the premises.

 

  2. Periodically after the Term Commencement Date, Landlord shall determine the
actual cost of electricity consumed by Tenant in the premises (i.e. by reading
Tenant’s sub-meter and by applying an electric rate which shall not exceed the
retail rate which would have been payable by Tenant had Tenant obtained electric
services directly from the utility company providing electric current to
Landlord.) If the total of Tenant’s estimated monthly payments on account of
such period is less than the actual cost of electricity consumed in the premises
during such period, Tenant shall pay the difference to Landlord within fifteen
(15) days of when billed therefor. If the total of Tenant’s estimated monthly
payments on account of such period is greater than the actual cost of
electricity consumed in the premises during such period, Tenant may credit the
difference against its next installment of rental or other charges due
hereunder, provided Tenant is not in default under this Lease.

 

  3. After each adjustment, as set forth in Paragraph 2 above, the amount of
estimated monthly payments on account of Tenant’s obligation to reimburse
Landlord for electricity in the premises shall be adjusted based upon the actual
cost of electricity consumed during the immediately preceding period.

(c) If Landlord is furnishing Tenant electric current hereunder, Landlord, at
any time, at its option and upon not less than thirty (30) days’ prior written
notice to Tenant, may discontinue such furnishing of electric current to the
premises, provided Tenant is able to obtain electric current directly from a
company supplying current for the purchase; and in such case Tenant shall
contract with the company supplying electric current for the purchase and
obtaining by Tenant of electric current directly from such company. In the event
Tenant itself contracts for electricity with the supplier, pursuant to
Landlord’s option as above stated, Landlord shall (i) permit its risers,
conduits and feeders to the extent available, suitable and safely capable, to be
used for the purpose of enabling Tenant to purchase and obtain electric current
directly from such company, (ii) without cost or charge to Tenant, make such
alterations and additions to the electrical equipment and/or appliances in the
Building as such company shall specify for the purpose of enabling Tenant to
purchase and obtain electric current directly from such company, and (iii) at
Landlord’s expense, furnish and install in or near the premises any necessary
metering equipment

 

-7-



--------------------------------------------------------------------------------

used in connection with measuring Tenant’s consumption of electric current and
Tenant, at Tenant’s expense, shall maintain and keep in repair such metering
equipment.

(d) Whether or not Landlord is furnishing electric current to Tenant, if Tenant
shall require electric current for use in the premises in excess of such
reasonable quantity to be furnished for such use as hereinabove provided and if
(i) in Landlord’s reasonable judgment, Landlord’s facilities are inadequate for
such excess requirements or (ii) such excess use shall result in an additional
burden on the Building air conditioning system and additional cost to Landlord
on account thereof, then, as the case may be, (x) Landlord, upon written request
and at the sole cost and expense of Tenant, will furnish and install such
additional wire, conduits, feeders, switchboards and appurtenances as reasonably
may be required to supply such additional requirements of Tenant if current
therefor be available to Landlord, provided that the same shall be permitted by
applicable laws and insurance regulations and shall not cause damage to the
Building or the premises or cause or create a dangerous or hazardous condition
or entail excessive or unreasonable alterations or repairs or interfere with or
disturb other tenants or occupants of the Building or (y) Tenant shall reimburse
Landlord for such additional cost, as aforesaid.

(e) Landlord, at Tenant’s expense and upon Tenant’s request, shall purchase and
install all replacement lamps of types generally commercially available
(including, but not limited to, incandescent and fluorescent) used in the
premises.

(f) Landlord shall not in any way be liable or responsible to Tenant for any
loss, damage or expense which Tenant may sustain or incur if the quantity,
character, or supply of electrical energy is changed or is no longer available
or suitable for Tenant’s requirements.

(g) Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, and using contractor(s) approved by
Landlord, and will promptly advise Landlord of any other alteration or addition
to such electrical equipment and/or appliances.

8.2 Water. Landlord shall furnish hot and cold water for ordinary premises,
cleaning, toilet, lavatory and drinking purposes. If Tenant requires, uses or
consumes water for any purpose other than for the aforementioned purposes,
Landlord may (i) assess a reasonable charge for the additional water so used or
consumed by Tenant or (ii) install a water meter and thereby measure Tenant’s
water consumption for all purposes. In the latter event, Tenant shall pay the
cost of the meter and the cost of installation thereof and shall keep said meter
and installation equipment in good working order and repair. Tenant agrees to
pay for water consumed, as shown on said meter, together with the sewer charge
based on said meter charges, as and when bills are rendered, and on default in
making such payment Landlord may pay such charges and collect the same from
Tenant.

8.3 Elevators, Heat and Cleaning. Landlord shall: (i) provide necessary elevator
facilities (which may be manually or automatically operated, either or both, as
Landlord may from time to time elect) on Mondays through Fridays, excepting
legal holidays, from 8:00 a.m. to 6:00 p.m. (called “business days”) and have
one elevator in operation available for Tenant’s use, non-exclusively, together
with others having business in the Building, at all other times; (ii) furnish
heat (substantially equivalent to that being furnished in comparably aged
similarly equipped office buildings in the same city) to the premises during the
normal heating season on business days; and (iii) cause the common areas of the
Building to be cleaned on business days (i.e., Monday through Friday) in a
manner consistent with cleaning standards generally prevailing in the office
buildings in the City of Cambridge.

8.4 Air Conditioning

 

-8-



--------------------------------------------------------------------------------

. Landlord shall through the air conditioning equipment of the Building furnish
to and distribute in the premises air conditioning as normal seasonal changes
may require on business days during the hours as aforesaid in Article 8.3 when
air conditioning may reasonably be required for the comfortable occupancy of the
premises by Tenant. Tenant agrees to lower and close the blinds or drapes when
necessary because of the sun’s position, whenever the air conditioning system is
in operation, and to cooperate fully with Landlord with regard to, and to abide
by all the reasonable regulations and requirements which Landlord may prescribe
for the proper functioning and protection of the air conditioning system. The
air conditioning system referred to in this Article 8.4 shall be capable of
maintaining a temperature range that is reasonably standard for buildings of
similar class, size, age and location.

8.5 Additional Heat and Air Conditioning Services. Landlord will use reasonable
efforts upon reasonable advance written notice from Tenant of its requirements
in that regard, to furnish additional heat or air conditioning services (as
normal seasonal changes may require for comfortable occupancy of the premises)
to the premises on days and at times other than as above provided. Tenant will
pay to Landlord a reasonable charge for any such additional heat or air
conditioning service required by Tenant.

8.6 Additional Air Conditioning Equipment. In the event Tenant requires
additional air conditioning for business machines, meeting rooms or other
special purposes, or because of occupancy or excess electrical loads, any
additional air conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment, such additional air conditioning equipment will be
installed, but only if, in Landlord’s reasonable judgment, the same will not
cause damage or injury to the Building or create a dangerous or hazardous
condition or entail excessive or unreasonable alterations, repairs or expense or
interfere with or disturb other tenants. At Landlord’s sole election, such
equipment will either be installed:

(a) by Landlord at Tenant’s expense and Tenant shall reimburse Landlord in such
an amount as will compensate it for the cost incurred by it in operating,
maintaining, repairing and replacing, if necessary, such additional air
conditioning equipment. At Landlord’s election, such equipment shall (i) be
maintained, repaired and replaced by Tenant at Tenant’s sole cost and expense,
and (ii) throughout the term of this Lease, Tenant shall, at Tenant’s sole cost
and expense, purchase and maintain a service contract for such equipment from a
service provider approved by Landlord. Tenant shall obtain Landlord’s prior
written approval of both the form of service contract and of the service
provider; or

(b) by Tenant, subject to Landlord’s prior approval of Tenant’s plans and
specifications for such work. In such event: (i) such equipment shall be
maintained, repaired and replaced by Tenant at Tenant’s sole cost and expense,
and (ii) throughout the term of this Lease, Tenant shall, at Tenant’s sole cost
and expense, purchase and maintain a service contract for such equipment from a
service provider approved by Landlord. Tenant shall obtain Landlord’s prior
written approval of both the form of service contract and of the service
provider.

8.7 Repairs. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, Landlord shall keep and maintain the roof,
exterior walls, structural floor slabs, columns, elevators, public stairways and
corridors, public lavatories, equipment (including, without limitation,
sanitary, electrical, heating, air conditioning, or other systems) and other
common facilities of both the Building and the Common Areas in good condition
and repair. Landlord shall keep the paved portions of the Common Areas
reasonably free of ice and snow.

8.8 Interruption or Curtailment of Services

 

-9-



--------------------------------------------------------------------------------

. When necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements which in the reasonable judgment of
Landlord are desirable or necessary to be made, or of difficulty or inability in
securing supplies or labor, or of strikes, or of any other cause beyond the
reasonable control of Landlord, whether such other cause be similar or
dissimilar to those hereinabove specifically mentioned until said cause has been
removed, Landlord reserves the right to interrupt, curtail, stop or suspend
(i) the furnishing of heating, elevator, air conditioning, and cleaning services
and (ii) the operation of the plumbing and electric systems. Landlord shall
exercise reasonable diligence to eliminate the cause of any such interruption,
curtailment, stoppage or suspension, but there shall be no diminution or
abatement of rent or other compensation due from Landlord to Tenant hereunder,
nor shall this Lease be affected or any of the Tenant’s obligations hereunder
reduced, and the Landlord shall have no responsibility or liability for any such
interruption, curtailment, stoppage, or suspension of services or systems.

Notwithstanding the foregoing, Tenant shall be entitled to a proportionate
abatement of Yearly Rent in the event of a Landlord Service Interruption (as
defined below). For purposes hereof, a “Landlord Service Interruption” shall
occur in the event (i) the premises shall lack any service which Landlord is
required to provide hereunder thereby rendering the premises untenantable for
the entirety of the Landlord Service Interruption Cure Period (as defined
below), (ii) Tenant in fact ceases to use the premises for the entirety of the
Landlord Service Interruption Cure Period, (iii) such interruption of service
was the result of causes, events or circumstances within the Landlord’s
reasonable control and the cure of such interruption is within Landlord’s
reasonable control. For the purposes hereof, the “Landlord Service Interruption
Cure Period” shall be defined as thirty (30) consecutive business days after
Landlord’s receipt of written notice from Tenant of the Landlord Service
Interruption.

8.9 Energy Conservation. Notwithstanding anything to the contrary in this
Article 8 or in this Lease contained, Landlord may institute, and Tenant shall
comply with, such policies, programs and measures as may be reasonably
necessary, required, or expedient for the conservation and/or preservation of
energy or energy services, or as may be necessary or required to comply with
applicable codes, rules regulations or standards.

8.10 Miscellaneous. Other than air conditioning, all services provided by
Landlord to Tenant are based upon an assumed maximum premises population of one
person per two hundred (200) square feet of Total Rentable Area, which limit
Tenant shall in no event exceed.

 

9. ESCALATION

9.1 Definitions. As used in this Article 9, the words and terms which follow
mean and include the following:

(a) “Operating Year” shall mean a calendar year in which occurs any part of the
term of this Lease.

(b) “Tenant’s Proportionate Building Share” shall initially be the figure as
stated in Exhibit 1. Tenant’s Proportionate Building Share is the ratio of the
Total Rentable Area of the premises to the aggregate Total Rentable Area of the
Building, from time to time. As changes or modifications to the Building occurs,
Tenant’s Proportionate Building Share shall be adjusted to equal the then
current ratio of the Total Rentable Area of the premises to the aggregate Total
Rentable Area within the Building.

(c) “Tenant’s Proportionate Common Area Share” shall initially be the figure as
stated in Exhibit 1. Tenant’s Proportionate Common Area Share is the ratio of
the Total Rentable Area of the premises to the aggregate Total Rentable Area,
from time to time, of all buildings within the Complex

 

-10-



--------------------------------------------------------------------------------

which have been completed and for which a certificate of occupancy has been
issued. As additional buildings are completed within the Complex, Tenant’s
Proportionate Common Area Share shall be adjusted to equal the then current
ratio of the Total Rentable Area of the premises to the aggregate Total Rentable
Area within the Complex.

(d) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the Common Areas of the Complex and
upon any personal property of Landlord used in the operation thereof, or
Landlord’s interest in the Building, the Common Areas, or such personal
property; charges, fees and assessments for transit, housing, police, fire or
other governmental services or purported benefits to the Building and/or the
Common Areas; service or user payments in lieu of taxes; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operating, use or occupancy of the Building, the Common Areas or based
upon rentals derived therefrom, which are or shall be imposed by National,
State, Municipal or other authorities. “Taxes” shall not include any
inheritance, estate, succession, transfer, gift, capital stock, franchise,
rental, income or profit tax, capital levy or excise, provided, however, that
any of the same and any other tax, excise, fee, levy, charge or assessment,
however described, that may in the future be levied or assessed as a substitute
for or an addition to, in whole or in part, any tax, levy or assessment which
would otherwise constitute “Taxes,” whether or not now customary or in the
contemplation of the parties on the Execution Date of this Lease, shall
constitute “Taxes,” but only to the extent calculated as if the Complex is the
only real estate owned by Landlord. “Taxes” shall also include expenses of tax
abatement or other proceedings contesting assessments or levies. The parties
acknowledge that, as of the Execution Date, Taxes are based upon several
separate tax bills affecting the Complex. Taxes shall be allocated by Landlord,
in Landlord’s reasonable judgment, among the Building (the portion of Taxes
allocable to the Building being referred to herein as “Building Taxes”), the
other buildings of the Complex, and the Common Areas (the portion of Taxes
allocable to the Common Areas being referred to herein as “Common Area Taxes”).

(e) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority, any portion of
which period occurs during the term of this Lease, the first such Period being
the one in which the Term Commencement Date occurs.

(f) “Operating Costs”:

(1) Definition of Operating Costs. “Operating Costs” shall mean all costs
incurred and expenditures of whatever nature made by Landlord in the operation
and management, for repair and replacements, cleaning and maintenance of the
Building, the Complex, and the Common Areas of the Complex including, without
limitation, vehicular and pedestrian passageways related to the Complex, related
equipment, facilities and appurtenances, elevators, cooling and heating
equipment. In the event that Landlord or Landlord’s managers or agents perform
services for the benefit of the Complex off-site which would otherwise be
performed on-site (e.g., accounting), the cost of such services shall be
reasonably allocated among the properties benefiting from such service and shall
be included in Operating Costs. Operating Costs shall include, without
limitation, those categories of “Specifically Included Operating Costs,” as set
forth below, but, notwithstanding anything to the contrary set forth in this
Lease, shall not include “Excluded Costs,” as hereinafter defined.

(2) Definition of Excluded Costs. “Excluded Costs” shall be defined as:

(i) Any ground or underlying lease rental;

(ii) Bad debt expenses and interest, principal, points and fees on debts or
amortization on any mortgage or other debt instrument encumbering the Building
or the Complex;

(iii) Costs which may be considered capital improvements, capital repairs,
capital changes or any other capital costs

 

-11-



--------------------------------------------------------------------------------

as determined under generally accepted accounting principles except for (a) any
capital improvement made to the Building which is intended to reduce Operating
Costs, or (b) capital expenditures required by government regulation or law
enacted after the Term Commencement Date, or (c) any cost incurred which is not
considered annual recurring routine maintenance but maintains the general
appearance of the Building/Complex (i.e., painting of the Common Areas,
replacement of carpet in common areas, maintenance of stone/tile), in which case
such costs shall be capitalized and amortized over their useful life determined
in accordance with generally accepted accounting principles;

(iv) Rentals for items which if purchased, rather than rented, would constitute
an excluded capital cost, except for temporary, short term rentals;

(v) Costs incurred by Landlord to the extent that Landlord is reimbursed by
insurance proceeds or is otherwise reimbursed;

(vi) Depreciation, amortization and interest payments, except on equipment,
materials, tools and supplies purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life;

(vii) Marketing costs, including leasing commissions, attorneys’ fees (in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments), tenant space planning costs
(excluding space planning costs for the Common Areas) and other costs and
expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building;

(viii) Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant’s or other occupants’ improvements or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Building;

(ix) Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly;

(x) Costs incurred by Landlord due to the violation by Landlord or any tenant of
any terms and conditions of any lease of space in the Building;

(xi) Salaries and other benefits paid to the employees of Landlord above the
level of general manager;

 

-12-



--------------------------------------------------------------------------------

(xii) Rent for any office space occupied by Building management personnel to the
extent the size or rental rate for such office space exceeds the size or fair
market rental value of office space occupied by management personnel of
comparable buildings in the vicinity of the Complex;

(xiii) Amounts paid to Landlord or to subsidiaries or affiliates of Landlord for
goods and/or services in the Building to the extent the same exceeds the costs
of such goods and/or services rendered by unaffiliated third parties on a
competitive basis it being agreed that a management fee equal to 3% of gross
collected revenues from the Building is not deemed to exceed the cost of such
services rendered by unaffiliated third parties on a competitive basis;

(xiv) Landlord’s general corporate overhead and general and administrative
expenses (as distinguished from cost of operation of the Building or Complex);

(xv) All assessments which are not specifically charged to Tenant because of
what Tenant has done, which can be paid by Landlord in installments, shall be
paid by Landlord when due and not included as Operating Costs except in the year
in which the assessment or premium installment is actually paid;

(xvi) Costs for sculpture, paintings or other objects of art in excess of $5,000
per year; and

(xvii) Costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Building, including account (except as same relates to accounting for the
Building operations) and legal matters, costs of defending any lawsuits with any
mortgagee (except as the actions of Tenant may be in issue), costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Building, costs incurred in connection with any disputes between Landlord
and its employees, between Landlord and Building management, or between Landlord
and other tenants or occupants.

Specifically Included Categories of Operating Costs. Operating Costs shall
include, but not be limited to, the following:

Taxes (other than real estate taxes): Sales, Federal Social Security,
Unemployment and Old Age Taxes and contributions and State Unemployment taxes
and contributions accruing to and paid by the Landlord on account of all
employees of Landlord and/or Landlord’s managing agent, to the extent they are
employed in, about or on account of the Complex, except that taxes levied upon
the net income of the Landlord and taxes withheld from employees, and “Taxes” as
defined in Article 9.1(d) shall not be included herein.

Water: All charges and rates connected with water supplied to the Building and
related sewer use charges.

Heat and Air Conditioning: All charges connected with heat and air conditioning
supplied to the Building.

 

-13-



--------------------------------------------------------------------------------

Wages: Wages and cost of all employee benefits of all employees of the Landlord
and/or Landlord’s managing agent who are employed in, about or on account of the
Building.

Cleaning: The cost of labor and material for cleaning the Building, surrounding
areaways and windows in the Building.

Elevator Maintenance: All expenses for or on account of the upkeep and
maintenance of all elevators in the Building.

Management Fee: The cost of professional management of the Building and Complex.

Administrative Costs: The cost of office expense for management of the Complex,
including, without limitation, rent, business supplies and equipment.

Electricity: The cost of all electric current for the operation of any machine,
appliance or device used for the operation of the premises and the Building,
including the cost of electric current for the elevators, lights, air
conditioning and heating, but not including electric current which is paid for
directly to the utility by the user/tenant in the Building or for which the
user/tenant reimburses Landlord. (If and so long as Tenant is billed directly by
the electric utility for its own consumption as determined by its separate
meter, or billed directly by Landlord as determined by a check meter, then
Operating Costs shall include only Building and public area electric current
consumption and not any demised premises electric current consumption.) Wherever
separate metering is unlawful, prohibited by utility company regulation or
tariff or is otherwise impracticable, relevant consumption figures for the
purposes of this Article 9 shall be determined by fair and reasonable
allocations and engineering estimates made by Landlord.

Insurance, etc.: Fire, casualty, liability, rent loss and such other insurance
as may from time to time be required by lending institutions on first-class
office buildings in the City or Town wherein the Building is located and all
other expenses customarily incurred in connection with the operation and
maintenance of first-class office buildings in the City or Town wherein the
Building is located including, without limitation, insurance deductible amounts
and rental costs associated with the Building’s management office.

(5) Definitions of Building Operating Costs and Common Area Operating Costs.
“Building Operating Costs” shall be defined as the amount of Operating Costs
allocable to the Building in any Operating Year. “Common Area Operating Costs”
shall be defined as the amount of Operating Costs allocable to the Common Areas
in any Operating Year. All Operating Costs incurred by Landlord in respect of
the Complex shall be allocated, in Landlord’s reasonable judgment, among the
Building, the other buildings of the Complex, and the Common Areas.

9.2 Tax Share. Commencing as of the Rent Commencement Date and continuing
thereafter with respect to each Tax Year occurring during the term of the Lease,
Tenant shall pay to Landlord, with respect to any Tax Period, the sum of:
(x) Tenant’s Proportionate Building Share of Building Taxes for such Tax Period,
plus (y) Tenant’s Proportionate Common Share of Common Area Taxes for such Tax
Period, such sum being hereinafter referred to as “Tax Share”. Tax Share shall
be due when billed by Landlord. In implementation and not in limitation of the
foregoing, Tenant shall remit to Landlord pro rata monthly installments on
account of projected Tax Share, calculated by Landlord on the basis of the most
recent Tax data or budget

 

-14-



--------------------------------------------------------------------------------

available. If the total of such monthly remittances on account of any Tax Period
is greater than the actual Tax Share for such Tax Period, Tenant may credit the
difference against the next installment of rental or other charges due to
Landlord hereunder. If the total of such remittances is less than the actual Tax
Share for such Tax Period, Tenant shall pay the difference to Landlord within
fifteen (15) days of when billed therefor.

Appropriate credit against Tax Share shall be given for any refund obtained by
reason of a reduction in any Taxes by the Assessors or the administrative,
judicial or other governmental agency responsible therefor. The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Article 9.2 shall be
based on the original assessed valuations with adjustments to be made at a later
date when the tax refund, if any, shall be paid to Landlord by the taxing
authorities. Expenditures for legal fees and for other similar or dissimilar
expenses incurred in obtaining the tax refund may be charged against the tax
refund before the adjustments are made for the Tax Period.

9.3 Operating Expense Share. Commencing as of the Rent Commencement Date and
continuing thereafter with respect to each Operating Year occurring during the
term of the Lease, Tenant shall pay to Landlord, with respect to any Operating
Year, the sum of: (x) Tenant’s Proportionate Building Share of Building
Operating Costs for such Operating Year, plus (y) Tenant’s Proportionate Common
Area Share of Common Operating Costs for such Operating Year, such sum being
hereinafter referred to as “Operating Expense Share”. In implementation and not
in limitation of the foregoing, Tenant shall remit to Landlord pro rata monthly
installments on account of projected Operating Expense Share, calculated by
Landlord on the basis of the most recent Operating Costs data or budget
available. If the total of such monthly remittances on account of any Operating
Year is greater than the actual Operating Expense Share for such Operating Year,
Tenant may credit the difference against the next installment of rent or other
charges due to Landlord hereunder. If the total of such remittances is less than
actual Operating Expense Share for such Operating Year, Tenant shall pay the
difference to Landlord when billed therefor.

9.4 Part Years. If the Term Commencement Date or the Termination Date occurs in
the middle of an Operating Year or Tax Period, Tenant shall be liable for only
that portion of the Operating Expense or Tax Share, as the case may be, in
respect of such Operating Year or Tax Period represented by a fraction, the
numerator of which is the number of days of the herein term which falls within
the Operating Year or Tax Period and the denominator of which is three hundred
sixty-five (365), or the number of days in said Tax Period, as the case may be.

9.5 Effect of Taking. In the event of any taking of the Building or the land
upon which it stands under circumstances whereby this Lease shall not terminate
under the provisions of Article 20 then, Tenant’s Proportionate Building Share
and Tenant’s Proportionate Common Area Share shall be adjusted appropriately to
reflect the proportion of the premises and/or the Building remaining after such
taking.

9.6 Audit. Landlord shall permit Tenant, at Tenant’s expense and during normal
business hours, but only one time with respect to any Operating Year, to review
Landlord’s invoices and statements relating to the Operating Costs for the
applicable Operating Year for the purpose of verifying the Operating Costs and
Tenant’s share thereof; provided that notice of Tenant’s desire to so review is
given to Landlord not later than 90 days after Tenant receives an annual
statement from Landlord, and provided that such review is thereafter commenced
and prosecuted by Tenant with due diligence. Any Operating Costs statement or
accounting by Landlord shall be binding and conclusive upon Tenant unless
(i) Tenant duly requests such review within such 90-day period, and (ii) within
3 months after such review request, Tenant shall notify

 

-15-



--------------------------------------------------------------------------------

Landlord in writing that Tenant disputes the correctness of such statement,
specifying the particular respects in which the statement is claimed to be
incorrect. Tenant shall have no right to conduct a review or to give Landlord
notice that it desires to conduct a review at any time Tenant is in default
under the Lease. The accountant conducting the review shall have at least five
(5) years experience auditing leases and shall be compensated on an hourly basis
and shall not be compensated based upon a percentage of overcharges it
discovers. No subtenant shall have any right to conduct a review, and no
assignee shall conduct a review for any period during which such assignee was
not in possession of the Premises. Tenant agrees that all information obtained
from any such Operating Costs review, including without limitation, the results
of any Operating Costs review shall be kept strictly confidential by Tenant and
shall not be disclosed to any other person or entity. If, after such review, it
is finally determined that: (i) Tenant has made an overpayment of its Operating
Expense Share, Landlord shall credit such overpayment against future
installments of Yearly Rent, except that if such overpayment is determined after
the termination or expiration of the Term, Landlord shall refund to Tenant the
amount of any such overpayment less any amounts then due from Tenant to Landlord
within 10 business days of such determination, or (ii) Tenant has made an
underpayment of its Operating Expense Share, Tenant shall within 10 business
days of such determination, pay such underpayment to Landlord. If, after such
review, it is finally determined that Tenant has made an overpayment of its
Operating Expense Share in excess of 10% of the amount that should have been
paid, then Landlord shall reimburse Tenant the actual, out-of pocket, cost of
such audit.

9.7 Survival. Any obligations under this Article 9 which shall not have been
paid at the expiration or sooner termination of the term of this Lease shall
survive such expiration and shall be paid when and as the amount of same shall
be determined to be due.

 

10. CHANGES OR ALTERATIONS BY LANDLORD

Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor or otherwise
affecting Tenant’s obligations under this Lease, to make such changes,
alterations, additions, improvements, repairs or replacements in or to: (i) the
Building and the fixtures and equipment thereof, (ii) the street entrances,
halls, passages, elevators, escalators, and stairways of the Building, and
(iii) the Common Areas, and facilities located therein, as Landlord may deem
necessary or desirable, and to change the arrangement and/or location of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets, or other public parts of the Building and/or the Common Areas,
provided, however, that there be no unreasonable obstruction of the right of
access to, or unreasonable interference with the use and enjoyment of, the
premises by Tenant. Nothing contained in this Article 10 shall be deemed to
relieve Tenant of any duty, obligation or liability of Tenant expressly set
forth herein with respect to making any repair, replacement or improvement or
complying with any law, order or requirement of any governmental or other
authority. Landlord reserves the right to adopt and at any time and from time to
time to change the name or address of the Building. Neither this Lease nor any
use by Tenant shall give Tenant any right or easement for the use of any door,
passage, concourse, walkway or parking area within the Building or in the Common
Areas, and the use of such doors, passages, concourses, walkways, parking areas
and such conveniences may be regulated or discontinued at any time and from time
to time by Landlord without notice to Tenant and without affecting the
obligation of Tenant hereunder or incurring any liability to Tenant therefor,
provided, however, that there be no unreasonable obstruction of the right of
access to, or unreasonable interference with the use of the premises by Tenant.

If at any time any windows of the premises are temporarily closed or darkened
for any reason whatsoever including but not limited to, Landlord’s own acts,
Landlord shall not be liable for any damage Tenant may sustain thereby and
Tenant shall not be entitled to any compensation therefor nor abatements of rent
nor shall the same release Tenant from its obligations hereunder nor constitute
an eviction.

 

-16-



--------------------------------------------------------------------------------

11. FIXTURES, EQUIPMENT AND IMPROVEMENTS-REMOVAL BY TENANT

All fixtures, equipment, improvements and appurtenances attached to or built
into the premises prior to or during the term, whether by Landlord at its
expense or at the expense of Tenant (either or both) or by Tenant shall be and
remain part of the premises and shall not be removed by Tenant during or at the
end of the term unless Landlord otherwise elects to require Tenant to remove
such fixtures, equipment, improvements and appurtenances, in accordance with
Articles 12 and/or 22 of the Lease. All electric, telephone, telegraph,
communication, radio, plumbing, heating and sprinkling systems, fixtures and
outlets, vaults, paneling, molding, shelving, radiator enclosures, cork, rubber,
linoleum and composition floors, ventilating, silencing, air conditioning and
cooling equipment, shall be deemed to be included in such fixtures, equipment,
improvements and appurtenances, whether or not attached to or built into the
premises. Where not built into the premises, all removable electric fixtures,
carpets, drinking or tap water facilities, furniture, or trade fixtures or
business equipment or Tenant’s inventory or stock in trade shall not be deemed
to be included in such fixtures, equipment, improvements and appurtenances and
may be, and upon the request of Landlord as set forth above, will be removed by
Tenant upon the condition that such removal shall not materially damage the
premises or the Building and that the cost of repairing any damage to the
premises or the Building arising from installation or such removal shall be paid
by Tenant. Notwithstanding the foregoing or anything otherwise set forth in this
Lease, Tenant shall not be required to remove any fixtures, equipment,
improvements and appurtenances that constitute all or any portion of the Tenant
Improvements.

 

12. ALTERATIONS AND IMPROVEMENTS BY TENANT

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the premises without Landlord’s prior written
consent and unless made by contractors or mechanics approved by Landlord. No
installations or work shall be undertaken or begun by Tenant until: (i) Landlord
has approved written plans and specifications and a time schedule for such work;
(ii) Tenant has made provision for either written waivers of liens from all
contractors, laborers and suppliers of materials for such installations or work,
the filing of lien bonds on behalf of such contractors, laborers and suppliers,
or other appropriate protective measures approved by Landlord; and (iii) Tenant
has procured appropriate surety payment and performance bonds. No amendments or
additions to such plans and specifications shall be made without the prior
written consent of Landlord. Landlord’s consent and approval required under this
Article 12 shall not be unreasonably withheld. Landlord’s approval is solely
given for the benefit of Landlord and neither Tenant nor any third party shall
have the right to rely upon Landlord’s approval of Tenant’s plans for any
purpose whatsoever. Without limiting the foregoing, Tenant shall be responsible
for all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design. Landlord
shall have no liability or responsibility for any claim, injury or damage
alleged to have been caused by the particular materials, whether building
standard or non-building standard, appliances or equipment selected by Tenant in
connection with any work performed by or on behalf of Tenant in the premises
including, without limitation, furniture, carpeting, copiers, laser printers,
computers and refrigerators. Any such work, alterations, decorations,
installations, removals, additions and improvements shall be done at Tenant’s
sole expense and at such times and in such manner as Landlord may from time to
time designate. If Tenant shall make any alterations, decorations,
installations, removals, additions or improvements, then Landlord may elect to
require the Tenant at the expiration or sooner termination of the term of this
Lease to restore the premises to substantially the same condition as existed at
the Term Commencement Date. Tenant shall pay, as an additional charge, the
entire increase in real estate taxes on the Building which shall, at any time
prior to or after the Term Commencement Date, result from or be attributable to
any alteration, addition or improvement to the premises made by or for the
account of Tenant.

If, as a result of any alterations, decorations, installations, removals,
additions and improvements made by Tenant, Landlord is obligated to comply with
the Americans With Disabilities Act or any other federal, state or local laws or
regulations and such compliance requires Landlord to make any improvement or
alteration to any portion of the Building or the Complex, as a condition to
Landlord’s consent, Landlord

 

-17-



--------------------------------------------------------------------------------

shall have the right to require Tenant to pay to Landlord prior to the
construction of any such alteration, decoration, installation, removal, addition
or improvement by Tenant, the entire cost of any improvement or alteration
Landlord is obligated to complete by such law or regulation.

Without limiting any of the terms hereof, Landlord will not approve any
alteration, decoration, installation, removal, addition or improvement requiring
unusual expense to readapt the premises to normal office use on lease
termination or increasing the cost of construction, insurance or Taxes on the
Building or of Landlord’s services to the premises, unless Tenant first gives
assurances or security acceptable to Landlord that such re-adaptation will be
made prior to such termination without expense to Landlord and makes provisions
acceptable to Landlord for payment of such increased cost.

 

13. TENANT’S CONTRACTORS-MECHANICS’ AND OTHER LIENS-STANDARD OF TENANT’S
PERFORMANCE-COMPLIANCE WITH LAWS

Whenever Tenant shall make any alterations, decorations, installations,
removals, additions or improvements in or to the premises—whether such work be
done prior to or after the Term Commencement Date—Tenant will strictly observe
the following covenants and agreements:

(a) Tenant agrees that it will not, either directly or indirectly, use any
contractors and/or materials if their use will create any difficulty, whether in
the nature of a labor dispute or otherwise, with other contractors and/or labor
engaged by Tenant or Landlord or others in the construction, maintenance and/or
operation of the Building or any part thereof.

(b) In no event shall any material or equipment be incorporated in or added to
the premises, so as to become a fixture or otherwise a part of the Building, in
connection with any such alteration, decoration, installation, addition or
improvement which is subject to any lien, charge, mortgage or other encumbrance
of any kind whatsoever or is subject to any security interest or any form of
title retention agreement. No installations or work shall be undertaken or begun
by Tenant until (i) Tenant has made provision for written waiver of liens from
all contractors, laborers and suppliers of materials for such installations or
work, and taken other appropriate protective measures approved by Landlord; and
(ii) Tenant has procured appropriate surety payment and performance bonds which
shall name Landlord as an additional obligee and has filed lien bond(s) (in
jurisdictions where available) on behalf of such contractors, laborers and
suppliers. Any mechanic’s lien filed against the premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) days thereafter, at
Tenant’s expense by filing the bond required by law or otherwise. If Tenant
fails so to discharge any lien, Landlord may do so at Tenant’s expense and
Tenant shall reimburse Landlord for any expense or cost incurred by Landlord in
so doing within fifteen (15) days after rendition of a bill therefor.

(c) All installations or work done by Tenant shall be at its own expense and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any Board of Fire Underwriters, or any other body hereafter
constituted exercising similar functions, and governing insurance rating
bureaus; (iii) Rules and Regulations of Landlord; and (iv) plans and
specifications prepared by and at the expense of Tenant theretofore submitted to
and approved by Landlord.

(d) Tenant shall procure all necessary permits before undertaking any work in
the premises; do all of such work in a good and workmanlike manner, employing
materials of good quality and complying with all governmental requirements; and
defend, save harmless, exonerate and indemnify Landlord from all injury, loss or
damage to any person or property occasioned by or growing out of such work.
Tenant shall cause contractors employed by Tenant to carry Worker’s Compensation
Insurance in accordance with statutory requirements, Automobile Liability
Insurance and, naming Landlord as an additional insured, Commercial General
Liability Insurance covering such contractors on or about the premises in the
amounts stated in Article 15 hereof or in such other reasonable amounts as
Landlord shall require and to submit certificates evidencing such coverage to
Landlord prior to the commencement of such work.

 

-18-



--------------------------------------------------------------------------------

14. REPAIRS BY TENANT-FLOOR LOAD

14.1 Repairs by Tenant. Tenant shall keep all and singular the premises neat and
clean (including periodic rug shampoo and waxing of tiled floors and cleaning of
blinds and drapes) and in such repair, order and condition as the same are in on
the Term Commencement Date or may be put in during the term hereof, reasonable
use and wearing thereof and damage by fire or by other casualty excepted. For
purposes of this Lease, the terms “reasonable use and wearing” and “ordinary
wear and use” (as referred to in Article 22 herein) constitute that normal,
gradual deterioration which occurs due to aging and ordinary use of the premises
despite reasonable and timely maintenance and repair, but in no event shall the
aforementioned terms excuse Tenant from its duty to keep the premises in good
maintenance and repair or otherwise usable, serviceable and tenantable as
required in the Lease. Tenant shall be solely responsible for the proper
maintenance of all equipment and appliances operated by Tenant, including,
without limitation, copiers, laser printers, computers and refrigerators. Tenant
shall be responsible for janitorial services to be provided to any bathrooms
located within the premises. Tenant shall make, as and when needed as a result
of misuse by, or neglect or improper conduct of, Tenant or Tenant’s servants,
employees, agents, contractors, invitees, or licensees or otherwise, all repairs
in and about the premises necessary to preserve them in such repair, order and
condition, which repairs shall be in quality and class equal to the original
work. Landlord may elect, at the expense of Tenant, to make any such repairs or
to repair any damage or injury to the Building or the premises caused by moving
property of Tenant in or out of the Building, or by installation or removal of
furniture or other property, or by misuse by, or neglect, or improper conduct
of, Tenant or Tenant’s servants, employees, agents, contractors, or licensees.

14.2 Floor Load-Heavy Machinery. Tenant shall not place a load upon any floor of
the premises exceeding the floor load per square foot of area which such floor
was designed to carry and which is allowed by law. Landlord reserves the right
to prescribe the weight and position of all business machines and mechanical
equipment, including safes, which shall be placed so as to distribute the
weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
move any safe, heavy machinery, heavy equipment, freight, bulky matter, or
fixtures into or out of the Building without Landlord’s prior written consent.
If such safe, machinery, equipment, freight, bulky matter or fixtures requires
special handling, Tenant agrees to employ only persons holding a Master Rigger’s
License to do said work, and that all work in connection therewith shall comply
with applicable laws and regulations. Any such moving shall be at the sole risk
and hazard of Tenant and Tenant will defend, indemnify and save Landlord
harmless against and from any liability, loss, injury, claim or suit resulting
directly or indirectly from such moving. Proper placement of all such business
machines, etc., in the premises shall be Tenant’s responsibility.
Notwithstanding the foregoing, Landlord acknowledges that Tenant requires the
use of a warm room and a cold room in connection with its contemplated use of
the premises. The installation of the warm room and cold room, with the
specifications set forth on Exhibit 6 attached hereto, shall be part of Tenant’s
Improvements. Tenant has approved the specifications set forth on Exhibit 6. It
is Tenant’s responsibility to ensure that the warm and cold rooms do not exceed
the floor load per square foot of area which such floor was designed to carry
and which is allowed by law and to repair and maintain the warm and cold rooms.
Landlord makes no representations or warranties as to the nature, condition or
usability of the warm and cold rooms and Tenant agrees to look to the
manufacturers and not the Landlord for any claims regarding the functioning of
the warm and cold rooms.

 

15. INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

15.1 General Liability Insurance. During the Term of this Lease Tenant shall
procure, and keep in force and pay for:

 

-19-



--------------------------------------------------------------------------------

(a) Commercial General Liability Insurance insuring Tenant on an occurrence
basis against all claims and demands for personal injury liability (including,
without limitation, bodily injury, sickness, disease, and death) or damage to
property which may be claimed to have occurred from and after the time Tenant
and/or its contractors enter the premises in accordance with Article 4 of this
Lease, of not less than Five Million ($5,000,000) Dollars in the event of
personal injury to any number of persons or damage to property, arising out of
any one occurrence, and from time to time thereafter shall be not less than such
higher amounts, if procurable, as may be reasonably required by Landlord and are
customarily carried by responsible similar tenants in the City or Town wherein
the Building is located.

(b) Workers’ Compensation and Employer’s Liability insurance (as required by the
State wherein the Building is located).

(c) Rental loss insurance in an amount equal to all unpaid Rent which would be
due for a period of eighteen (18) months under the Lease. The amount of such
rental loss insurance shall be increased from time to time during the Term as
and when the Rent increases (including estimated increases in Additional Rent as
reasonably determined by Landlord).

(d) Tenant shall obtain and maintain loss of income and extra expense insurance
in amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all peril commonly insured against by prudent lessees in the
business of Tenant or attributable to prevention of access to the premises as a
result of such perils.

(e) Any other form or forms of insurance as Tenant or Landlord or any mortgagees
of Landlord may reasonably require from time to time in form, in amounts and for
insurance risks against which a prudent tenant would protect itself.

15.2 Certificates of Insurance. Such insurance shall be effected with insurers
approved by Landlord, authorized to do business in the State wherein the
Building is situated under valid and enforceable policies wherein Tenant names
Landlord, Landlord’s managing agent and Landlord’s Mortgagees as additional
insureds. Such insurance shall provide that it shall not be canceled or modified
without at least thirty (30) days’ prior written notice to each insured named
therein. On or before the time Tenant and/or its contractors enter the premises
in accordance with Articles 4 and 14 of this Lease and thereafter not less than
fifteen (15) days prior to the expiration date of each expiring policy, original
copies of the policies provided for in Article 15.1 issued by the respective
insurers, or certificates of such policies setting forth in full the provisions
thereof and issued by such insurers together with evidence satisfactory to
Landlord of the payment of all premiums for such policies, shall be delivered by
Tenant to Landlord and certificates as aforesaid of such policies shall upon
request of Landlord, be delivered by Tenant to the holder of any mortgage
affecting the premises.

15.3 General. Tenant will save Landlord, its agents and employees, harmless and
will exonerate, defend and indemnify Landlord, its agents and employees, from
and against any and all claims, liabilities or penalties asserted by or on
behalf of any person, firm, corporation or public authority arising from the
Tenant’s breach of the Lease or:

(a) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person whomsoever (except
to the extent the same is caused by the negligence of Landlord, its agents,
contractors or employees);

(b) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring elsewhere (other than on the premises) in or
about the Building (and, in particular, without limiting the generality of the
foregoing, on or about the elevators, stairways, public corridors, sidewalks,
concourses, arcades, malls, galleries, vehicular tunnels, approaches, areaways,
roof, or

 

-20-



--------------------------------------------------------------------------------

other appurtenances and facilities used in connection with the Building or
premises) arising out of the use or occupancy of the Building or premises by the
Tenant, or by any person claiming by, through or under Tenant, or on account of
or based upon the act, omission, fault, negligence or misconduct of Tenant, its
agents, employees or contractors;

(c) On account of or based upon (including monies due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) on the premises during the term of this Lease and during
the period of time, if any, prior to the Term Commencement Date that Tenant may
have been given access to the premises; and

(d) Tenant’s obligations under this Article 15.3 shall be insured either under
the Commercial General Liability Insurance required under Article 15.1, above,
or by a contractual insurance rider or other coverage; and certificates of
insurance in respect thereof shall be provided by Tenant to Landlord upon
request.

15.4 Property of Tenant. In addition to and not in limitation of the foregoing,
Tenant covenants and agrees that, to the maximum extent permitted by law, all
merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the premises or Building, in the public corridors, or on the
sidewalks, areaways and approaches adjacent thereto, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Landlord.

15.5 Bursting of Pipes, etc. Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, air contaminants or emissions, electricity, electrical or electronic
emanations or disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances, equipment or plumbing works or from the
roof, street or subsurface or from any other place or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
caused by or due to the gross negligence of Landlord, its agents, servants or
employees, and then only after the expiration of a reasonable time after the
occurrence of such condition without Landlord having taken all reasonable and
practicable means to cure or correct such condition; and pending such cure or
correction by Landlord, Tenant shall take all reasonably prudent temporary
measures and safeguards to prevent any injury, loss or damage to persons or
property. In no event shall Landlord be liable for any loss, the risk of which
is covered by Tenant’s insurance or is required to be so covered by this Lease;
nor shall Landlord or its agents be liable for any such damage caused by other
tenants or persons in the Building or caused by operations in construction of
any private, public, or quasi-public work; nor shall Landlord be liable for any
latent defect in the premises or in the Building.

15.6 Repairs and Alterations-No Diminution of Rental Value. Except as otherwise
provided in Article 18, there shall be no allowance to Tenant for diminution of
rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to Tenant arising from any repairs,
alterations, additions, replacements or improvements made by Landlord, or any
related work, Tenant or others in or to any portion of the Building or premises
or any property adjoining the Building, or in or to fixtures, appurtenances, or
equipment thereof, or for failure of Landlord or others to make any repairs,
alterations, additions or improvements in or to any portion of the Building, or
of the premises, or in or to the fixtures, appurtenances or equipment thereof,
provided Landlord uses commercially reasonable efforts to minimize the
disruption of Tenant’s operations in the premises.

 

-21-



--------------------------------------------------------------------------------

16. ASSIGNMENT, MORTGAGING AND SUBLETTING

Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred, voluntarily, by operation of law
or otherwise, and that neither the premises, nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, or permitted to be used or occupied, or utilized for desk
space or for mailing privileges, by anyone other than Tenant, or for any use or
purpose other than as stated in Exhibit 1, or be sublet, or offered or
advertised for subletting. Notwithstanding the foregoing, Tenant may assign or
sublet (which term, without limitation, shall include the granting of any
concessions, licenses, occupancy rights, management arrangements and the like)
the whole or any part of the Premises with, in each instance, having first
received the express, written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned. The terms “assign” or “transfer”
shall be deemed to include the merger or consolidation of Tenant with or into
any other entity, firm or corporation or the transfer or sale of a controlling
interest in any entity constituting Tenant.

Without limitation, it shall not be unreasonable for Landlord to withhold such
approval from any assignment or subletting where, in Landlord’s opinion: (i) the
proposed assignee or sublessee does not have a financial standing and credit
rating reasonably acceptable to Landlord; (ii) the business in which the
proposed assignee or sublessee is engaged could detract from the Building, its
value or the costs of ownership thereof; (iii) the rent to be paid by any
proposed sublessee is less than the then current fair market rent; (iv) the
proposed sublessee or assignee is a current tenant or a prospective tenant
(meaning such tenant, within the past nine (9) months preceding the request for
an assignment or sublease) has been shown space or has been presented with or
has made an offer to lease space) of the Building; (v) the use of the premises
by any sublessee or assignee (even though a Permitted Use) violates any use
restriction granted by Landlord in any other lease or would otherwise cause
Landlord to be in violation of its obligations under another lease or agreement
to which Landlord is a party; (vi) if such assignment or subleasing is not
approved of by the holder of any mortgage on the Building (if such approval is
required); (vii) a proposed assignee’s or subtenant’s business will impose a
burden on the Building’s parking facilities, elevators, common areas,
facilities, or utilities that is greater than the burden imposed by Tenant, in
Landlord’s reasonable judgment; (viii) any guarantor of this Lease refuses to
consent to the proposed transfer or to execute a written agreement reaffirming
the guaranty; (ix) Tenant is in default of any of its obligations under the
Lease at the time of the request or at the time of the proposed assignment or
sublease, each beyond any applicable notice or cure period; (x) if requested by
Landlord, the assignee or subtenant refuses to sign a non-disturbance and
attornment agreement in favor of Landlord’s lender; (xi) Landlord has sued or
been sued by the proposed assignee or subtenant or has otherwise been involved
in a legal dispute with the proposed assignee or subtenant; (xii) the assignee
or subtenant is involved in a business which is not in keeping with the then
current standards of the Building; (xiii) the assignment or sublease will result
in there being more than one subtenant of the Premises (e.g., the assignee or
subtenant intends to use the Premises as an executive suite); or (xiv) the
assignee or subtenant is a governmental or quasi-governmental entity or an
agency, department or instrumentality of a governmental or quasi-governmental
agency. Landlord may condition its consent upon such assignee or sublessee
depositing with Landlord such additional security as Landlord may reasonably
require to assure the performance and observance of the obligations of such
party to Landlord. In no event, however, shall Tenant assign this Lease or
sublet the whole or any part of the Premises to a proposed assignee or sublessee
which has been judicially declared bankrupt or insolvent according to law, or
with respect to which an assignment has been made of property for the benefit of
creditors, or with respect to which a receiver, guardian, conservator, trustee
in involuntary bankruptcy or similar officer has been appointed to take charge
of all or any substantial part of the proposed assignee’s or sublessee’s
property by a court of competent jurisdiction, or with respect to which a
petition has been filed for reorganization under any provisions of the
Bankruptcy Code now or hereafter enacted, or if a proposed assignee or sublessee
has filed a petition for such reorganization, or for arrangements under any
provisions of the Bankruptcy Code now or hereafter enacted and providing a plan
for a debtor to settle, satisfy or extend the time for the payment of debts.

If Tenant is an individual who uses and/or occupies the premises with partners,
or if Tenant is a partnership, then:

(i) Each present and future partner shall be personally bound by and upon all of
the covenants, agreements, terms, provisions and conditions set forth in this
Lease on the part of Tenant to be performed; and

 

-22-



--------------------------------------------------------------------------------

(ii) In confirmation of the foregoing, Landlord may (but without being required
to do so) request (and Tenant shall duly comply) that Tenant, at the time that
Tenant admits any new partner to its partnership, shall require each such new
partner to execute an agreement in form and substance satisfactory to Landlord
whereby such new partner shall agree to be personally bound by and upon all of
the covenants, agreements, terms, provisions and conditions of this Lease on the
part of Tenant to be performed, without regard to the time when such new partner
is admitted to partnership or when any obligations under any such covenants,
etc., accrue.

The listing of any name other than that of Tenant, whether on the doors of the
premises or on the Building directory, or otherwise, shall not operate to vest
in any such other person, firm or corporation any right or interest in this
Lease or in the premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

If this Lease be assigned, or if the premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may, at any time and from time
to time, collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved then due and thereafter becoming due, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as a tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. Any consent by Landlord to a particular
assignment or subletting shall not in any way diminish the prohibition stated in
the first sentence of this Article 16 or the continuing liability of the Tenant
named on Exhibit 1 as the party Tenant under this Lease. No assignment or
subletting shall affect the purpose for which the premises may be used as stated
in Exhibit 1.

Notwithstanding the foregoing, it is hereby expressly understood and agreed
however, Tenant may, without Landlord’s prior written consent, but upon notice
to Landlord, sublet all or a portion of the premises or assign Tenant’s interest
in the lease to (i) any successor entity into which Tenant is merged or with
which Tenant is consolidated; (ii) a subsidiary, affiliate, parent or other
entity which Tenant controls, is controlled by or is under common control with
Tenant or (iii) a purchaser of all or a significant portion of Tenant’s stock or
assets provided such entities shall have a net worth and liquidity at least
equal to the higher of (a) the net worth and liquidity of Tenant existing
immediately prior to such transfer; or (b) the net worth and liquidity of Tenant
existing as of the Term Commencement Date (such corporation being hereinafter
called “Assignee”),. Any Assignee and Tenant shall promptly execute, acknowledge
and deliver to Landlord an agreement in form and substance satisfactory to
Landlord whereby Assignee shall agree to be independently bound by and upon all
the covenants, agreements, terms, provisions and conditions set forth in this
Lease on the part of Tenant to be performed, and whereby Assignee shall
expressly agree that the provisions of this Article 16 shall, notwithstanding
such assignment or transfer, continue to be binding upon it with respect to all
future assignments and transfers.

 

17. MISCELLANEOUS COVENANTS

Tenant covenants and agrees as follows:

17.1 Rules and Regulations. Tenant will faithfully observe and comply with the
Rules and Regulations, if any, annexed hereto and such other and further
reasonable Rules and Regulations as Landlord hereafter at any time or from time
to time may make and may communicate in writing to Tenant, which in the
reasonable judgment of Landlord shall be necessary for the reputation, safety,
care or appearance of the Building, or the preservation of good order therein,
or the operation or maintenance of the Building, or the equipment thereof, or
the comfort of tenants or others in the Building, provided, however, that in the
case of any conflict between the provisions of this Lease and any such
regulations, the provisions of this Lease shall control, and provided further
that nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce the Rules and Regulations or the terms,
covenants or conditions in any other lease as against any

 

-23-



--------------------------------------------------------------------------------

other tenant and Landlord shall not be liable to Tenant for violation of the
same by any other tenant or such other tenant’s servants, employees, agents,
contractors, visitors, invitees or licensees.

17.2 Access to Premises-Shoring. Tenant shall: (i) permit Landlord to erect, use
and maintain pipes, ducts and conduits in and through the premises, provided the
same do not materially reduce the floor area or materially adversely affect the
appearance thereof; (ii) upon prior oral notice (except that no notice shall be
required in emergency situations), permit Landlord and any mortgagee of the
Building or the Building and land or of the interest of Landlord therein, and
any lessor under any ground or underlying lease, and their representatives, to
have free and unrestricted access to and to enter upon the premises at all
reasonable hours for the purposes of inspection or of making repairs,
replacements or improvements in or to the premises or the Building or equipment
(including, without limitation, sanitary, electrical, heating, air conditioning
or other systems) or of complying with all laws, orders and requirements of
governmental or other authority or of exercising any right reserved to Landlord
by this Lease (including the right during the progress of any such repairs,
replacements or improvements or while performing work and furnishing materials
in connection with compliance with any such laws, orders or requirements to take
upon or through, or to keep and store within, the premises all necessary
materials, tools and equipment); and (iii) permit Landlord, at reasonable times,
to show the premises during ordinary business hours to any existing or
prospective mortgagee, ground lessor, space lessee, purchaser, or assignee of
any mortgage, of the Building or of the Building and the land or of the interest
of Landlord therein, and during the period of twelve (12) months next preceding
the Termination Date to any person contemplating the leasing of the premises or
any part thereof. If, during the last month of the term, Tenant shall have
removed all or substantially all of Tenant’s property therefrom, Landlord may
immediately enter and alter, renovate and redecorate the premises, without
elimination or abatement of rent, or incurring liability to Tenant for any
compensation, and such acts shall have no effect upon this Lease. If Tenant
shall not be personally present to open and permit an entry into the premises at
any time when for any reason an entry therein shall be necessary or permissible,
Landlord or Landlord’s agents may enter the same by a master key, or may
forcibly enter the same, without rendering Landlord or such agents liable
therefor (if during such entry Landlord or Landlord’s agents shall accord
reasonable care to Tenant’s property), and without in any manner affecting the
obligations and covenants of this Lease. Provided that Landlord shall incur no
additional expense thereby, Landlord shall exercise its rights of access to the
premises permitted under any of the terms and provisions of this Lease in such
manner as to minimize to the extent practicable interference with Tenant’s use
and occupation of the premises. If an excavation shall be made upon land
adjacent to the premises or shall be authorized to be made, Tenant shall afford
to the person causing or authorized to cause such excavation, license to enter
upon the premises for the purpose of doing such work as said person shall deem
necessary to preserve the Building from injury or damage and to support the same
by proper foundations without any claims for damages or indemnity against
Landlord, or diminution or abatement of rent.

17.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building of which it is aware including, without limitation, sanitary,
electrical, ventilation, heating and air conditioning or other systems located
in, or passing through, the premises. Except as otherwise provided in Articles
18 and 20, and subject to Tenant’s obligations in Article 14, such damage or
defective condition shall be remedied by Landlord with reasonable diligence, but
if such damage or defective condition was caused by Tenant or by the employees,
licensees, contractors or invitees of Tenant, the cost to remedy the same shall
be paid by Tenant. In addition, all reasonable costs incurred by Landlord in
connection with the investigation of any notice given by Tenant shall be paid by
Tenant if the reported damage or defective condition was caused by Tenant or by
the employees, licensees, contractors, or invitees of Tenant. Tenant shall not
be entitled to claim any eviction from the premises or any damages arising from
any such damage or defect unless the same (i) shall have been occasioned by the
gross negligence of the Landlord, its agents, servants or employees and
(ii) shall not, after notice to Landlord of the condition claimed to constitute
negligence, have been cured or corrected within a reasonable time after such
notice has been received by Landlord; and

 

-24-



--------------------------------------------------------------------------------

in case of a claim of eviction unless such damage or defective condition shall
have rendered the premises untenantable and they shall not have been made
tenantable by Landlord within a reasonable time.

17.4 Signs, Blinds and Drapes. Tenant shall put no signs in any part of the
Building. No signs or blinds may be put on or in any window or elsewhere if
visible from the exterior of the Building, nor may the building standard drapes
or blinds be removed by Tenant. Tenant may hang its own drapes, provided that
they shall not in any way interfere with the building standard drapery or blinds
or be visible from the exterior of the Building and that such drapes are so hung
and installed that when drawn, the building standard drapery or blinds are
automatically also drawn. Any signs or lettering in the public corridors or on
the doors shall conform to Landlord’s building standard design. Neither
Landlord’s name, nor the name of the Building or Complex of which the Building
is a part, or the name of any other structure erected therein shall be used
without Landlord’s consent in any advertising material (except on business
stationery or as an address in advertising matter), nor shall any such name, as
aforesaid, be used in any undignified, confusing, detrimental or misleading
manner.

17.5 Estoppel Certificate. Tenant shall at any time and from time to time upon
not less than ten (10) days’ prior notice by Landlord to Tenant, execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), and the dates to which the Yearly Rent and other charges
have been paid in advance, if any, stating whether or not Landlord is in default
in performance of any covenant, agreement, term, provision or condition
contained in this Lease and, if so, specifying each such default and such other
facts as Landlord may reasonably request, it being intended that any such
statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of the Building and the land or of any interest of
Landlord therein, any mortgagee or prospective mortgagee thereof, any lessor or
prospective lessor thereof, any lessee or prospective lessee thereof, or any
prospective assignee of any mortgage thereof. Time is of the essence in respect
of any such requested certificate, Tenant hereby acknowledging the importance of
such certificates in mortgage financing arrangements, prospective sale and the
like. Tenant hereby appoints Landlord Tenant’s attorney-in-fact in its name and
behalf to execute such statement if Tenant shall fail to execute such statement
within such ten (10) day period.

17.6 Prohibited Materials and Property. Tenant shall not bring or permit to be
brought or kept in or on the premises or elsewhere in the Building (i) any
inflammable, combustible or explosive fluid, material, chemical or substance
including, without limitation, any hazardous substances as defined under
Massachusetts General Laws chapter 21E, the Federal Comprehensive Environmental
Response Compensation and Liability Act (CERCLA), 42 USC §9601 et seq., as
amended, under Section 3001 of the Federal Resource Conservation and Recovery
Act of 1976, as amended, or under any regulation of any governmental authority
regulating environmental or health matters (except for standard office supplies
stored in proper containers), (ii) any materials, appliances or equipment
(including, without limitation, materials, appliances and equipment selected by
Tenant for the construction or other preparation of the premises and furniture
and carpeting) which pose any danger to life, safety or health or may cause
damage, injury or death; or (iii) any unique, unusually valuable, rare or exotic
property, work of art or the like unless the same is fully insured under
all-risk coverage nor shall Tenant cause or permit any potentially harmful air
emissions, odors of cooking or other processes, or any unusual or other
objectionable odors or emissions to emanate from or permeate the premises.
Notwithstanding anything set forth in this Lease that may be to the contrary, in
no event shall Landlord, or its contractors or agents be liable for any damage
to any data processing, electronic, optical or other equipment or property of a
delicate, fragile or vulnerable nature, whether by cleaning or maintenance
personnel, radiations or emanations from other equipment now or hereafter
installed in the Building, or otherwise.

 

-25-



--------------------------------------------------------------------------------

17.7 Requirements of Law-Fines and Penalties. Tenant at its sole expense shall
comply with all laws, rules, orders and regulations, including, without
limitation, all energy-related requirements, of Federal, State, County and
Municipal Authorities and with any direction of any public officer or officers,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to or arising out of Tenant’s use or occupancy of the premises. Tenant
shall reimburse and compensate Landlord for all expenditures made by, or damages
or fines sustained or incurred by, Landlord due to nonperformance or
noncompliance with or breach or failure to observe any item, covenant, or
condition of this Lease upon Tenant’s part to be kept, observed, performed or
complied with. If Tenant receives notice of any violation of law, ordinance,
order or regulation applicable to the premises, it shall give prompt notice
thereof to Landlord. Notwithstanding the foregoing or any provision of this
Lease, however, Tenant shall not be responsible for compliance with any such
laws, regulations, or the like requiring (i) structural repairs or modifications
or (ii) repairs or modifications to the utility or building service equipment or
(iii) installation of new building service equipment, such as fire detection or
suppression equipment, unless such repairs, modifications, or installations
shall (a) be due to Tenant’s particular manner of use of the premises, or (b) be
due to the negligence or willful misconduct of Tenant or any agent, employee, or
contractor of Tenant.

17.8 Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit to be done
any act or thing upon the premises or elsewhere in the Building which will
invalidate or be in conflict with any insurance policies covering the Building
and the fixtures and property therein; and shall not do, or permit to be done,
any act or thing upon the premises which shall subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being carried on upon said premises or for any
other reason. Tenant at its own expense shall comply with all rules, orders,
regulations and requirements of the Board of Fire Underwriters, or any other
similar body having jurisdiction, and shall not (i) do, or permit anything to be
done, in or upon the premises, or bring or keep anything therein, except as now
or hereafter permitted by the Fire Department, Board of Underwriters, Fire
Insurance Rating Organization, or other authority having jurisdiction, and then
only in such quantity and manner of storage as will not increase the rate for
any insurance applicable to the Building, or (ii) use the premises in a manner
which shall increase such insurance rates on the Building, or on property
located therein, over that applicable when Tenant first took occupancy of the
premises hereunder. If by reason of the failure of Tenant to comply with the
provisions hereof the insurance rate applicable to any policy of insurance shall
at any time thereafter be higher than it otherwise would be, the Tenant shall
reimburse Landlord for that part of any insurance premiums thereafter paid by
Landlord, which shall have been charged because of such failure by Tenant.

17.9 Miscellaneous. Tenant shall not suffer or permit the premises or any
fixtures, equipment or utilities therein or serving the same, to be overloaded,
damaged or defaced, nor permit any hole to be drilled or made in any part
thereof. Tenant shall not suffer or permit any employee, contractor, business
invitee or visitor to violate any covenant, agreement or obligations of the
Tenant under this Lease.

 

18. DAMAGE BY FIRE, ETC.

During the entire term of this Lease, and adjusting insurance coverages to
reflect current values from time to time:—(i) Landlord shall keep the Building
(but excluding any property installed by and at the expense of Tenant) insured
against loss or damage caused by any peril covered under fire, extended coverage
and all risk insurance in an amount equal to one hundred percent
(100%) replacement cost value above foundation walls (said coverage shall
include the Tenant’s Improvements up to the amount of the Improvement Allowance
actually expended to complete the Tenant’s Improvements); and (ii) Tenant shall
keep any property installed by and at the expense of Tenant and its personal
property in and about the premises insured against loss or damage caused by any
peril covered under fire, extended coverage and all risk insurance in an amount
equal to one hundred percent (100%) replacement cost value. Such Tenant’s
insurance shall insure the interests of both Landlord and Tenant as their
respective interests may appear

 

-26-



--------------------------------------------------------------------------------

from time to time and shall name Landlord as an additional insured; and the
proceeds thereof shall be used only for the replacement or restoration of such
personal property.

If any portion of the premises required to be insured by Landlord under the
preceding paragraph shall be damaged by fire or other insured casualty, Landlord
shall proceed with diligence, subject to the then applicable statutes, building
codes, zoning ordinances, and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to Landlord by any mortgagee and/or ground lessor of the real property
of which the premises are a part) to repair or cause to be repaired such damage.
All repairs to and replacements of Tenant’s property shall be made by and at the
expense of Tenant. If the premises or any part thereof shall have been rendered
unfit for use and occupation hereunder by reason of such damage, the Yearly Rent
or a just and proportionate part thereof, according to the nature and extent to
which the premises shall have been so rendered unfit, shall be suspended or
abated until the premises (except as to the property which is to be repaired by
and at the expense of Tenant) shall have been restored as nearly as practicably
may be to the condition in which they were immediately prior to such fire or
other casualty, provided, however, that if Landlord or any mortgagee of the
Building or of the Building and the land shall be unable to collect the
insurance proceeds (including rent insurance proceeds) applicable to such damage
because of some action or inaction on the part of Tenant, or the employees,
licensees or invitees of Tenant, the cost of repairing such damage shall be paid
by Tenant and there shall be no abatement of rent. Landlord shall not be liable
for delays in the making of any such repairs which are due to government
regulation, casualties and strikes, unavailability of labor and materials, and
other causes beyond the reasonable control of Landlord, nor shall Landlord be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting from delays in repairing such damage. If (i) the premises are
so damaged by fire or other casualty (whether or not insured) at any time during
the last eighteen (18) months of the term hereof that the cost to repair such
damage is reasonably estimated to exceed one third of the total Yearly Rent
payable hereunder for the period from the estimated date of restoration until
the Termination Date, or (ii) the Building (whether or not including any portion
of the premises) is so damaged by fire or other casualty (whether or not
insured) that substantial alteration or reconstruction or demolition of the
Building shall in Landlord’s judgment be required, then and in either of such
events, this Lease and the term hereof may be terminated at the election of
Landlord by a notice in writing of its election so to terminate which shall be
given by Landlord to Tenant within sixty (60) days following such fire or other
casualty, the effective termination date of which shall be not less than thirty
(30) days after the day on which such termination notice is received by Tenant.
In the event of any termination, this Lease and the term hereof shall expire as
of such effective termination date as though that were the Termination Date as
stated in Exhibit 1 and the Yearly Rent shall be apportioned as of such date;
and if the premises or any part thereof shall have been rendered unfit for use
and occupation by reason of such damage, the Yearly Rent for the period from the
date of the fire or other casualty to the effective termination date, or a just
and proportionate part thereof, according to the nature and extent to which the
premises shall have been so rendered unfit, shall be abated.

Any dispute between the parties relating to the provisions or obligations in
this Article 18 shall be submitted to arbitration pursuant to Article 29.5
hereof.

 

19. WAIVER OF SUBROGATION

In any case in which Tenant shall be obligated to pay to Landlord any loss,
cost, damage, liability, or expense suffered or incurred by Landlord, Landlord
shall allow to Tenant as an offset against the amount thereof (i) the net
proceeds of any insurance collected by Landlord for or on account of such loss,
cost, damage, liability or expense, provided that the allowance of such offset
does not invalidate or prejudice the policy or policies under which such
proceeds were payable, and (ii) if such loss, cost, damage, liability or expense
shall have been caused by a peril against which Landlord has agreed to procure
insurance coverage under the terms of this Lease, the amount of such insurance
coverage, whether or not actually procured by Landlord.

In any case in which Landlord or Landlord’s managing agent shall be obligated to
pay to Tenant any loss, cost, damage, liability or expense suffered or incurred
by Tenant, Tenant shall allow to Landlord or Landlord’s managing agent, as the
case may be, as an offset against the amount thereof (i) the net

 

-27-



--------------------------------------------------------------------------------

proceeds of any insurance collected by Tenant for or on account of such loss,
cost, damage, liability, or expense, provided that the allowance of such offset
does not invalidate the policy or policies under which such proceeds were
payable and (ii) the amount of any loss, cost, damage, liability or expense
caused by a peril against which Tenant has agreed to procure insurance coverage
under the terms of the Lease, whether or not actually procured by Tenant.

The parties hereto shall each procure an appropriate clause in, or endorsement
on, any property insurance policy covering the premises and the Building and
personal property, fixtures and equipment located thereon and therein, pursuant
to which the insurance companies waive subrogation or consent to a waiver of
right of recovery in favor of either party, its respective agents or employees.
Having obtained such clauses and/or endorsements, each party hereby agrees that
it will not make any claim against or seek to recover from the other or its
agents or employees for any loss or damage to its property or the property of
others resulting from fire or other perils covered by such property insurance.

 

20. CONDEMNATION-EMINENT DOMAIN

In the event that the premises or any part thereof, or the whole or any part of
the Building, shall be taken or appropriated by eminent domain or shall be
condemned for any public or quasi-public use, or (by virtue of any such taking,
appropriation or condemnation) shall suffer any damage (direct, indirect or
consequential) for which Landlord or Tenant shall be entitled to compensation,
then (and in any such event) this Lease and the term hereof may be terminated at
the election of Landlord by a notice in writing of its election so to terminate
which shall be given by Landlord to Tenant within sixty (60) days following the
date on which Landlord shall have received notice of such taking, appropriation
or condemnation. In the event that a substantial part of the premises or the
means of access thereto shall be so taken, appropriated or condemned, then (and
in any such event) this Lease and the term hereof may be terminated at the
election of Tenant by a notice in writing of its election so to terminate which
shall be given by Tenant to Landlord within sixty (60) days following the date
on which Tenant shall have received notice of such taking, appropriation or
condemnation.

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the premises or
shall be deprived of a substantial part of the means of access thereto,
provided, however, that Landlord may in Landlord’s notice elect to terminate
this Lease and the term hereof retroactively as of the date on which such
taking, appropriation or condemnation became legally effective. In the event of
any such termination, this Lease and the term hereof shall expire as of such
effective termination date as though that were the Termination Date and the
Yearly Rent shall be apportioned as of such date. If neither party (having the
right so to do) elects to terminate Landlord will, with reasonable diligence and
at Landlord’s expense, restore the remainder of the premises, or the remainder
of the means of access, as nearly as practicably may be to the same condition as
obtained prior to such taking, appropriation or condemnation in which event
(i) a just proportion of the Yearly Rent, according to the nature and extent of
the taking, appropriation or condemnation and the resulting permanent injury to
the premises and the means of access thereto, shall be permanently abated, and
(ii) a just proportion of the remainder of the Yearly Rent, according to the
nature and extent of the taking, appropriation or condemnation and the resultant
injury sustained by the premises and the means of access thereto, shall be
abated until what remains of the premises and the means of access thereto shall
have been restored as fully as may be for permanent use and occupation by Tenant
hereunder. Except for any award specifically reimbursing Tenant for moving or
relocation expenses, there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation, in implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
all such compensation and damages, grants to Landlord all and whatever rights
(if any) Tenant may have to such compensation and damages, and agrees to execute
and deliver all and whatever further instruments of assignment as Landlord may
from time to time request. In the event of any taking of the premises or any
part thereof for temporary (i.e., not in excess of one (1) year) use, (i) this
Lease shall be and remain unaffected thereby, and (ii) Tenant shall be entitled
to receive for itself any award made to the extent allocable to the premises in
respect of such taking on account of such

 

-28-



--------------------------------------------------------------------------------

use, provided, that if any taking is for a period extending beyond the term of
this Lease, such award shall be apportioned between Landlord and Tenant as of
the Termination Date or earlier termination of this Lease.

Any dispute between the parties relating to the provisions or obligations in
this Article 20 shall be submitted to arbitration pursuant to Article 29.5
hereof.

 

21. DEFAULT

21.1 Conditions of Limitation-Re-Entry-Termination. This Lease and the herein
term and estate are, upon the condition that if (a) subject to Article 21.7,
Tenant shall neglect or fail to perform or observe any of the Tenant’s covenants
or agreements herein, including (without limitation) the covenants or agreements
with regard to the payment when due of rent, additional charges, reimbursement
for increase in Landlord’s costs, or any other charge payable by Tenant to
Landlord (all of which shall be considered as part of Yearly Rent for the
purposes of invoking Landlord’s statutory or other rights and remedies in
respect of payment defaults); or (b) Tenant shall desert or abandon the premises
or the same shall become, or shall appear to have become, vacant (whether or not
the keys shall have been surrendered or the rent shall have been paid); or
(c) Tenant shall be involved in financial difficulties as evidenced by an
admission in writing by Tenant of Tenant’s inability to pay its debts generally
as they become due, or by the making or offering to make a composition of its
debts with its creditors; or (d) Tenant shall make an assignment or trust
mortgage, or other conveyance or transfer of like nature, of all or a
substantial part of its property for the benefit of its creditors, or (e) an
attachment on mesne process, on execution or otherwise, or other legal process
shall issue against Tenant or its property and a sale of any of its assets shall
be held thereunder; or (f) any judgment, final beyond appeal or any lien,
attachment or the like shall be entered, recorded or filed against Tenant in any
court, registry, etc. and Tenant shall fail to pay such judgment within thirty
(30) days after the judgment shall have become final beyond appeal or to
discharge or secure by surety bond such lien, attachment, etc. within thirty
(30) days of such entry, recording or filing, as the case may be; or (g) the
leasehold hereby created shall be taken on execution or by other process of law
and shall not be revested in Tenant within thirty (30) days thereafter; or (h) a
receiver, sequesterer, trustee or similar officer shall be appointed by a court
of competent jurisdiction to take charge of all or any part of Tenant’s property
and such appointment shall not be vacated within thirty (30) days; or (i) any
proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding, or (j) any event shall
occur or any contingency shall arise whereby this Lease, or the term and estate
thereby created, would (by operation of law or otherwise) devolve upon or pass
to any person, firm or corporation other than Tenant, except as expressly
permitted under Article 16 hereof—then, and in any such event Landlord may, by
notice to Tenant, elect to terminate this Lease; and thereupon (and without
prejudice to any remedies which might otherwise be available for arrears of rent
or other charges due hereunder or preceding breach of covenant or agreement and
without prejudice to Tenant’s liability for damages as hereinafter stated), upon
the giving of such notice, this Lease shall terminate as of the date specified
therein as though that were the Termination Date as stated in Exhibit 1. Without
being taken or deemed to be guilty of any manner of trespass or conversion, and
without being liable to indictment, prosecution or damages therefor, Landlord
may, forcibly if necessary, enter into and upon the premises (or any part
thereof in the name of the whole); repossess the same as of its former estate;
and expel Tenant and those claiming under Tenant. Wherever “Tenant “ is used in
subdivisions (c), (d), (e), (f), (g), (h) and (i) of this Article 21.1, it shall
be deemed to include any one of (i) any corporation of which Tenant is a
controlled subsidiary and (ii) any guarantor of any of Tenant’s obligations
under this Lease. The words “re-entry” and “re-enter” as used in this Lease are
not restricted to their technical legal meanings.

21.2 Intentionally Omitted.

21.3 Damages-Termination

 

-29-



--------------------------------------------------------------------------------

. Upon the termination of this Lease under the provisions of this Article 21,
Tenant shall pay to Landlord the rent and other charges payable by Tenant to
Landlord up to the time of such termination, shall continue to be liable for any
preceding breach of covenant, and in addition, shall pay to Landlord as damages,
at the election of Landlord

either:

(x) the amount by which, at the time of the termination of this Lease (or at any
time thereafter if Landlord shall have initially elected damages under
subparagraph (y), below), (i) the aggregate of the rent and other charges
payable under this Lease projected over the period commencing with such
termination and ending on the Termination Date as stated in Exhibit 1 exceeds
(ii) the aggregate projected fair market rental value of the premises for such
period;

or:

(y) amounts equal to the rent and other charges which would have been payable by
Tenant had this Lease not been so terminated, payable upon the due dates
therefor specified herein following such termination and until the Termination
Date as specified in Exhibit 1, provided, however, if Landlord shall re-let the
premises during such period, that Landlord shall credit Tenant with the net
rents received by Landlord from such re-letting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such re-letting the expenses incurred or paid by Landlord in terminating this
Lease, as well as the expenses of re-letting, including altering and preparing
the premises for new tenants, brokers’ commissions, and all other similar and
dissimilar expenses properly chargeable against the premises and the rental
therefrom, it being understood that any such re-letting may be for a period
equal to or shorter or longer than the remaining term of this Lease; and
provided, further, that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder
and (ii) in no event shall Tenant be entitled in any suit for the collection of
damages pursuant to this Subparagraph (y) to a credit in respect of any net
rents from a re-letting except to the extent that such net rents are actually
received by Landlord prior to the commencement of such suit. If the premises or
any part thereof should be re-let in combination with other space, then proper
apportionment on a square foot area basis shall be made of the rent received
from such re-letting and of the expenses of re-letting.

In calculating the rent and other charges under Subparagraph (x), above, there
shall be included, in addition to the Yearly Rent, Tax Share and Operating
Expense Share and all other considerations agreed to be paid or performed by
Tenant, on the assumption that all such amounts and considerations would have
remained constant (except as herein otherwise provided) for the balance of the
full term hereby granted.

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been terminated
hereunder.

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

21.4 Fees and Expenses.

(a) If Tenant shall default in the performance of any covenant on Tenant’s part
to be performed as in this Lease contained, Landlord may immediately, or at any
time thereafter, without notice, perform the same for the account of Tenant. If
Landlord at any time is compelled to pay or elects to pay any sum of money, or
do any act which will require the payment of any sum of money, by reason of the
failure of Tenant to comply with any provision hereof, or if Landlord is
compelled to or does incur any expense, including reasonable attorneys’ fees, in
instituting, prosecuting, and/or defending any action or proceeding instituted
by reason of any default of Tenant hereunder, Tenant shall on demand pay to

 

-30-



--------------------------------------------------------------------------------

Landlord by way of reimbursement the sum or sums so paid by Landlord with all
costs and damages, plus interest computed as provided in Article 6 hereof.

(b) Tenant shall pay Landlord’s cost and expense, including reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of Tenant under this
Lease or (ii) as a result of Landlord, without its fault, being made party to
any litigation pending by or against Tenant or any persons claiming through or
under Tenant.

21.5 Waiver of Redemption. Tenant does hereby waive and surrender all rights and
privileges which it might have under or by reason of any present or future law
to redeem the premises or to have a continuance of this Lease for the term
hereby demised after being dispossessed or ejected therefrom by process of law
or under the terms of this Lease or after the termination of this Lease as
herein provided.

21.6 Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

21.7 Grace Period. Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease
(a) for default by Tenant in the payment when due of any sum of money, if Tenant
shall cure such default within five (5) days after written notice thereof is
given by Landlord to Tenant, provided, however, that no such notice need be
given and no such default in the payment of money shall be curable if on two
(2) prior occasions there had been a default in the payment of money which had
been cured after notice thereof had been given by Landlord to Tenant as herein
provided or (b) for default by Tenant in the performance of any covenant other
than a covenant to pay a sum of money, if Tenant shall cure such default within
a period of thirty (30) days after written notice thereof given by Landlord to
Tenant (the “Non-Monetary Grace Period”) (except where the nature of the default
constitutes an emergency as indicated in such written notice), or within such
additional period as may reasonably be required to cure such default if (because
of governmental restrictions or any other cause beyond the reasonable control of
Tenant) the default is of such a nature that it cannot be cured within such
thirty (30) day period, provided, however, (1) that there shall be no extension
of time beyond such thirty (30) day period for the curing of any such default
unless, not more than ten (10) days after the receipt of the notice of default,
Tenant in writing (i) shall specify the cause on account of which the default
cannot be cured during such period and shall advise Landlord of its intention
duly to institute all steps necessary to cure the default and (ii) shall, as
soon as reasonably practicable, duly institute and thereafter diligently
prosecute to completion all steps necessary to cure such default and, (2) that
no notice of the opportunity to cure a default need be given, and no grace
period whatsoever shall be allowed to Tenant, if the default is incurable or if
the covenant or condition the breach of which gave rise to default had, by
reason of a breach on a prior occasion, been the subject of a notice hereunder
to cure such default. Notwithstanding the foregoing, Tenant shall have no right
to notice or the Non-Monetary Grace Period relating to its failure to
(v) maintain all insurance as required in Article 15 above; (w) deliver to
Landlord the Security Deposit as required by Section 29.13 below; (x) provide
Landlord with Estoppel Certificates as required pursuant to Section 17.5 above;
(y) provide Landlord with subordination agreements as required pursuant to
Article 23 below; or (z) provide Landlord with the certificates of insurance
required pursuant to Article 15 above.

Notwithstanding anything to the contrary in this Article 21.7 contained, except
to the extent prohibited by applicable law, any statutory notice and grace
periods provided to Tenant by law are hereby expressly waived by Tenant.

 

-31-



--------------------------------------------------------------------------------

22. END OF TERM-ABANDONED PROPERTY

Upon the expiration or other termination of the term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the premises and all alterations and
additions thereto, broom clean, in good order, repair and condition (except as
provided herein and in Articles 8.7, 18 and 20) excepting only ordinary wear and
use (as defined in Article 14.1 hereof) and damage by fire or other casualty for
which, under other provisions of this Lease, Tenant has no responsibility of
repair or restoration and shall comply with all the provisions of Section 29.11
of the Lease. Tenant shall remove all of its property, including, without
limitation, all telecommunication, computer and other cabling installed by
Tenant in the premises or elsewhere in the Building, and, to the extent
specified by Landlord, all alterations and additions made by Tenant and all
partitions installed by Tenant, wholly within the premises, and shall repair any
damages to the premises or the Building caused by their installation or by such
removal. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the term of this Lease.

Tenant will remove any personal property from the Building and the premises upon
or prior to the expiration or termination of this Lease and any such property
which shall remain in the Building or the premises thereafter shall be
conclusively deemed to have been abandoned, and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, Landlord may receive
and retain the proceeds of such sale and apply the same, at its option, against
the expenses of the sale, the cost of moving and storage, any arrears of Yearly
Rent, additional or other charges payable hereunder by Tenant to Landlord and
any damages to which Landlord may be entitled under Article 21 hereof or
pursuant to law.

If Tenant or anyone claiming under Tenant shall remain in possession of the
premises or any part thereof after the expiration or prior termination of the
term of this Lease without any agreement in writing between Landlord and Tenant
with respect thereto, then, prior to the acceptance of any payments for rent or
use and occupancy by Landlord, the person remaining in possession shall be
deemed a tenant-at-sufferance. Whereas the parties hereby acknowledge that
Landlord may need the premises after the expiration or prior termination of the
term of the Lease for other tenants and that the damages which Landlord may
suffer as the result of Tenant’s holding-over cannot be determined as of the
Execution Date hereof, in the event that Tenant so holds over, Tenant shall pay
to Landlord in addition to all rental and other charges due and accrued under
the Lease prior to the date of termination, charges (based upon fair market
rental value of the premises) for use and occupation of the premises thereafter
and, in addition to such sums and any and all other rights and remedies which
Landlord may have at law or in equity, an additional use and occupancy charge in
the amount of fifty percent (50%) of either the Yearly Rent and other charges
calculated (on a daily basis) at the highest rate payable under the terms of
this Lease, but measured from the day on which Tenant’s hold-over commenced and
terminating on the day on which Tenant vacates the premises or the fair market
value of the premises for such period, whichever is greater. In addition, Tenant
shall save Landlord, its agents and employees, harmless and will exonerate,
defend and indemnify Landlord, its agents and employees, from and against any
and all damages which Landlord may suffer on account of Tenant’s hold-over in
the premises after the expiration or prior termination of the term of the Lease.

 

23. SUBORDINATION

(a) Subject to any mortgagee’s or ground lessor’s election, as hereinafter
provided for, this Lease is subject and subordinate in all respects to all
matters of record (including, without limitation, deeds and land disposition
agreements), ground leases and/or underlying leases, and all mortgages, any of
which may now or hereafter be placed on or affect such leases and/or the real
property of which the premises are a part, or any part of such real property,
and/or Landlord’s interest or estate therein, and to each advance made and/or
hereafter to be made under any such mortgages, and to all renewals,
modifications, consolidations, replacements and extensions thereof and all
substitutions therefor. This Article 23 shall be self-operative and no further
instrument or subordination shall be required. In confirmation of such
subordination, Tenant shall execute, acknowledge and deliver promptly any
certificate or instrument that Landlord and/or any mortgagee and/or lessor under
any ground or underlying lease and/or their respective successors in interest
may request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do
so for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided. Tenant

 

-32-



--------------------------------------------------------------------------------

acknowledges that, where applicable, any consent or approval hereafter given by
Landlord may be subject to the further consent or approval of such mortgagee
and/or ground lessor; and the failure or refusal of such mortgagee and/or ground
lessor to give such consent or approval shall, notwithstanding anything to the
contrary in this Lease contained, constitute reasonable justification for
Landlord’s withholding its consent or approval.

(b) Any such mortgagee or ground lessor may from time to time subordinate or
revoke any such subordination of the mortgage or ground lease held by it to this
Lease. Such subordination or revocation, as the case may be, shall be effected
by written notice to Tenant and by recording an instrument of subordination or
of such revocation, as the case may be, with the appropriate registry of deeds
or land records and to be effective without any further act or deed on the part
of Tenant. In confirmation of such subordination or of such revocation, as the
case may be, Tenant shall execute, acknowledge and promptly deliver any
certificate or instrument that Landlord, any mortgagee or ground lessor may
request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do so
for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided.

(c) Without limitation of any of the provisions of this Lease, if any ground
lessor or mortgagee shall succeed to the interest of Landlord by reason of the
exercise of its rights under such ground lease or mortgage (or the acceptance of
voluntary conveyance in lieu thereof) or any third party (including, without
limitation, any foreclosure purchaser or mortgage receiver) shall succeed to
such interest by reason of any such exercise or the expiration or sooner
termination of such ground lease, however caused, then such successor may, upon
notice and request to Tenant (which, in the case of a ground lease, shall be
within thirty (30) days after such expiration or sooner termination), succeed to
the interest of Landlord under this Lease, provided, however, that such
successor shall not: (i) be liable for any previous act or omission of Landlord
under this Lease; (ii) be subject to any offset, defense, or counterclaim which
shall theretofore have accrued to Tenant against Landlord; (iii) have any
obligation with respect to any security deposit unless it shall have been paid
over or physically delivered to such successor; or (iv) be bound by any previous
modification of this Lease or by any previous payment of Yearly Rent for a
period greater than one (1) month, made without such ground lessor’s or
mortgagee’s consent where such consent is required by applicable ground lease or
mortgage documents. In the event of such succession to the interest of the
Landlord — and notwithstanding that any such mortgage or ground lease may
antedate this Lease — the Tenant shall attorn to such successor and shall ipso
facto be and become bound directly to such successor in interest to Landlord to
perform and observe all the Tenant’s obligations under this Lease without the
necessity of the execution of any further instrument. Nevertheless, Tenant
agrees at any time and from time to time during the term hereof to execute a
suitable instrument in confirmation of Tenant’s agreement to attorn, as
aforesaid, subject to Landlord’s, mortgagee’s and ground lessor’s right to do so
for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided.

(d) The term “mortgage(s)” as used in this Lease shall include any mortgage or
deed of trust or ground lease. The term “mortgagee(s)” as used in this Lease
shall include any mortgagee or any trustee and beneficiary under a deed of trust
or receiver appointed under a mortgage or deed of trust. The term “mortgagor(s)”
as used in this Lease shall include any mortgagor or any grantor under a deed of
trust.

(e) Tenant hereby irrevocably constitutes and appoints Landlord or any such
mortgagee or ground lessor, and their respective successors in interest, acting
singly, Tenant’s attorney-in-fact to execute and deliver any such certificate or
instrument for, on behalf and in the name of Tenant, but only if Tenant fails to
execute, acknowledge and deliver any such certificate or instrument within ten
(10) days after Landlord or such mortgagee or such ground lessor has made
written request therefor.

(f) Notwithstanding anything to the contrary contained in this Article 23, if
all or part of Landlord’s estate and interest in the real property of which the
premises are a part shall be a leasehold estate held under a ground lease, then:
(i) the foregoing subordination provisions of this Article 23 shall not apply to
any mortgages of the fee interest in said real property to which Landlord’s
leasehold estate is not otherwise subject and subordinate; and (ii) the
provisions of this Article 23 shall in no way waive, abrogate or otherwise
affect any agreement by any ground lessor (x) not to terminate this Lease
incident to any termination of such ground lease prior to its term expiring or
(y) not to name or join Tenant in any

 

-33-



--------------------------------------------------------------------------------

action or proceeding by such ground lessor to recover possession of such real
property or for any other relief.

(g) In the event of any failure by Landlord to perform, fulfill or observe any
agreement by Landlord herein, in no event will the Landlord be deemed to be in
default under this Lease permitting Tenant to exercise any or all rights or
remedies under this Lease until the Tenant shall have given written notice of
such failure to any mortgagee (ground lessor and/or trustee) of which Tenant
shall have been advised and until a reasonable period of time shall have elapsed
following the giving of such notice, during which such mortgagee (ground lessor
and/or trustee) shall have the right, but shall not be obligated, to remedy such
failure.

(h) Landlord agrees to request that Landlord’s lender provide Tenant with a
non-disturbance agreement in a form and substance reasonably acceptable to
Tenant, Landlord and Landlord’s lender; provided, however, it shall not be a
requirement of this Lease that a non-disturbance agreement be obtained from
Landlord’s lender and Tenant acknowledges that Landlord’s inability to obtain
such a non-disturbance agreement from Landlord’s lender in no way affects
Tenant’s obligations under this Lease and in no way constitutes a default by
Landlord under this Lease.

 

24. QUIET ENJOYMENT

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to the mortgages, ground
leases and/or underlying leases to which this Lease is subject and subordinate,
as hereinabove set forth.

Without incurring any liability to Tenant, Landlord may permit access to the
premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to, or reasonably purporting to be entitled
to, such access for the purpose of taking possession of, or removing, Tenant’s
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official making such demand has any right or interest in or to this Lease, or
in or to the premises), or upon demand of any representative of the fire,
police, building, sanitation or other department of the city, state or federal
governments.

 

25. ENTIRE AGREEMENT-WAIVER-SURRENDER

25.1 Entire Agreement. This Lease and the Exhibits made a part hereof contain
the entire and only agreement between the parties and any and all statements and
representations, written and oral, including previous correspondence and
agreements between the parties hereto, are merged herein. Tenant acknowledges
that all representations and statements upon which it relied in executing this
Lease are contained herein and that the Tenant in no way relied upon any other
statements or representations, written or oral. Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of this Lease in whole or in part unless such executory agreement is
in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

25.2 Waiver by Landlord. The failure of Landlord to seek redress for violation,
or to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any

 

-34-



--------------------------------------------------------------------------------

of such Rules and Regulations against Tenant and/or any other tenant in the
Building shall not be deemed a waiver of any such Rules and Regulations. No
provisions of this Lease shall be deemed to have been waived by Landlord unless
such waiver be in writing signed by Landlord. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

25.3 Surrender. No act or thing done by Landlord during the term hereby demised
shall be deemed an acceptance of a surrender of the premises, and no agreement
to accept such surrender shall be valid, unless in writing signed by Landlord.
No employee of Landlord or of Landlord’s agents shall have any power to accept
the keys of the premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord’s agents shall not operate as a
termination of the Lease or a surrender of the premises. In the event that
Tenant at any time desires to have Landlord underlet the premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive the keys for
such purposes without releasing Tenant from any of the obligations under this
Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such underletting.

 

26. INABILITY TO PERFORM-EXCULPATORY CLAUSE

(a) Except as provided in Articles 4.1 and 4.2 hereof, this Lease and the
obligations of Tenant to pay rent hereunder and perform all the other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed shall in no way be affected, impaired or excused because Landlord
is unable to fulfill any of its obligations under this Lease or is unable to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repairs, replacements,
additions, alterations, improvements or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from so doing by reason of strikes or labor troubles or any other
similar or dissimilar cause whatsoever beyond Landlord’s reasonable control,
including but not limited to, governmental preemption in connection with a
national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency. In each such instance of
inability of Landlord to perform, Landlord shall exercise reasonable diligence
to eliminate the cause of such inability to perform.

(b) Tenant shall neither assert nor seek to enforce any claim against Landlord,
or Landlord’s agents or employees, or the assets of Landlord or of Landlord’s
agents or employees, for breach of this Lease or otherwise, other than against
Landlord’s interest in the Building of which the premises are a part and in the
uncollected rents, issues and profits thereof, and Tenant agrees to look solely
to such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that in no event shall Landlord or
Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, and the like, disclosed or undisclosed, thereof)
ever be personally liable for any such liability. This paragraph shall not limit
any right that Tenant might otherwise have to obtain injunctive relief against
Landlord or to take any other action which shall not involve the personal
liability of Landlord to respond in monetary damages from Landlord’s assets
other than the Landlord’s interest in said real estate, as aforesaid. In no
event shall Landlord or Landlord’s agents or employees (or any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
stockholders or other principals or representatives and the like, disclosed or
undisclosed, thereof) ever be liable for consequential or incidental damages.
Without limiting the foregoing, in no event shall Landlord or Landlord’s agents
or employees (or any of the officers, trustees, directors, partners,
beneficiaries, joint venturers, members, stockholders or other principals or
representatives and the like, disclosed or undisclosed, thereof) ever be liable
for lost profits of Tenant.

 

-35-



--------------------------------------------------------------------------------

(c) Landlord shall not be deemed to be in default of its obligations under the
Lease unless Tenant has given Landlord written notice of such default, and
Landlord has failed to cure such default within thirty (30) days after Landlord
receives such notice or such longer period of time as Landlord may reasonably
require to cure such default. Except as otherwise expressly provided in this
Lease, in no event shall Tenant have the right to terminate the Lease nor shall
Tenant’s obligation to pay Yearly Rent or other charges under this Lease abate
based upon any default by Landlord of its obligations under the Lease.

 

27. BILLS AND NOTICES

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party shall be in writing and, if received at Landlord’s or
Tenant’s address, shall be deemed to have been duly given when delivered as
stated in Article 29.17 below.

If Tenant is a partnership, Tenant, for itself, and on behalf of all of its
partners, hereby appoints Tenant’s Service Partner, as identified on Exhibit 1,
to accept service of any notice, consent, request, bill, demand or statement
hereunder by Landlord and any service of process in any judicial proceeding with
respect to this Lease on behalf of Tenant and as agent and attorney-in-fact for
each partner of Tenant.

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full ten (10) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of rent following any applicable notice and cure periods.

 

28. PARTIES BOUND-SEIZING OF TITLE

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 16 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article 28 shall not be construed as modifying the
conditions of limitation contained in Article 21 hereof.

If, in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (land and/or Building, either or both, as the
case may be) of which the premises are a part, Landlord ceases to be the owner
of the reversionary interest in the premises, Landlord shall be entirely freed
and relieved from the performance and observance thereafter of all covenants and
obligations hereunder on the part of Landlord to be performed and observed, it
being understood and agreed in such event (and it shall be deemed and construed
as a covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord.

 

29. MISCELLANEOUS

29.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of the Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

29.2 Captions, etc

 

-36-



--------------------------------------------------------------------------------

. The captions are inserted only as a matter of convenience and for reference,
and in no way define, limit or describe the scope of this Lease nor the intent
of any provisions thereof. References to “State” shall mean, where appropriate,
the District of Columbia and other Federal territories, possessions, as well as
a state of the United States.

29.3 Broker. Each party hereto represents and warrants that in connection with
the leasing of the premises hereunder, the party so representing and warranting
has not directly or indirectly dealt with any broker, agent or finder, except
for Beal and Company, Inc. which represents the Landlord in the transaction, and
its cooperating broker Richards, Barry, Joyce & Partners, which represents the
Tenant in the transaction (collectively the “Broker”). Each party hereto agrees
to defend, exonerate and save harmless and indemnify the other and anyone
claiming by, through or under the other against any claims based upon any
inaccuracy in such party’s representation. Landlord hereby agrees that it shall
pay a commission to the Broker according to a separate agreement.

29.4 Modifications. If in connection with obtaining financing for the Building,
a bank, insurance company, pension trust or other institutional lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not withhold, delay or condition its consent thereto, provided that
such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.

29.5 Arbitration. Any disputes relating to the provisions or obligations
contained in Articles 2.1, 18 and 20 of this Lease as to which a specific
provision for a reference to arbitration is made herein shall be submitted to
arbitration in accordance with the provisions of applicable state law (as
identified on Exhibit 1), as from time to time amended. Arbitration proceedings,
including the selection of an arbitrator, shall be conducted pursuant to the
rules, regulations and procedures from time to time in effect as promulgated by
the American Arbitration Association. Prior written notice of application by
either party for arbitration shall be given to the other at least ten (10) days
before submission of the application to the said Association’s office in the
City wherein the Building is situated (or the nearest other city having an
Association office). The arbitrator shall hear the parties and their evidence.
The decision of the arbitrator shall be binding and conclusive, and judgment
upon the award or decision of the arbitrator may be entered in the appropriate
court of law (as identified on Exhibit 1); and the parties consent to the
jurisdiction of such court and further agree that any process or notice of
motion or other application to the Court or a Judge thereof may be served
outside the State wherein the Building is situated by registered mail or by
personal service, provided a reasonable time for appearance is allowed. The
costs and expenses of each arbitration hereunder and their apportionment between
the parties shall be determined by the arbitrator in his award or decision. No
arbitrable dispute shall be deemed to have arisen under this Lease prior to the
expiration of the period of twenty (20) days after the date of the giving of
written notice by the party asserting the existence of the dispute together with
a description thereof sufficient for an understanding thereof.

29.6 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the State wherein the Building is
situated and any applicable local municipal rules, regulations, by-laws,
ordinances and the like.

29.7 Assignment of Rents. With reference to any assignment by Landlord of its
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to or held by a bank, trust company,

 

-37-



--------------------------------------------------------------------------------

insurance company or other institutional lender holding a mortgage or ground
lease on the Building, Tenant agrees:

(a) that the execution thereof by Landlord and the acceptance thereof by such
mortgagee and/or ground lessor shall never be deemed an assumption by such
mortgagee and/or ground lessor of any of the obligations of the Landlord
hereunder, unless such mortgagee and/or ground lessor shall, by written notice
sent to the Tenant, specifically otherwise elect; and

(b) that, except as aforesaid, such mortgagee and/or ground lessor shall be
treated as having assumed the Landlord’s obligations hereunder only upon
foreclosure of such mortgagee’s mortgage or deed of trust or termination of such
ground lessor’s ground lease and the taking of possession of the demised
premises after having given notice of its exercise of the option stated in
Article 23 hereof to succeed to the interest of the Landlord under this Lease.

29.8 Representation of Authority. By his execution hereof each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he is duly authorized to execute this Lease on behalf of such
party. If Tenant is a corporation, Tenant hereby appoints the signatory whose
name appears below on behalf of Tenant as Tenant’s attorney-in-fact for the
purpose of executing this Lease for and on behalf of Tenant.

29.9 Expenses Incurred by Landlord Upon Tenant Requests. Tenant shall, upon
demand, reimburse Landlord for all reasonable expenses, including, without
limitation, legal fees, incurred by Landlord in connection with all requests by
Tenant for consents, approvals or execution of collateral documentation related
to this Lease, including, without limitation, costs incurred by Landlord in the
review and approval of Tenant’s plans and specifications in connection with
proposed alterations to be made by Tenant to the premises (other than the
initial alterations contemplated herein) , requests by Tenant to sublet the
premises or assign its interest in the Lease, the execution by Landlord of
estoppel certificates requested by Tenant, and requests by Tenant for Landlord
to execute waivers of Landlord’s interest in Tenant’s property in connection
with third party financing by Tenant. Such costs shall be deemed to be
additional rent under the Lease.

29.10 Survival. Without limiting any other obligation of the Tenant which may
survive the expiration or prior termination of the term of the Lease, all
obligations on the part of Tenant to indemnify, defend, or hold Landlord
harmless, as set forth in this Lease (including, without limitation, Tenant’s
obligations under Articles 13(d), 15.3, and 29.3) shall survive the expiration
or prior termination of the term of the Lease.

29.11 Hazardous Materials. Landlord and Tenant agree as follows with respect to
the existence or use of “Hazardous Material” in or on the premises.

(a) Tenant, at its sole cost and expense, shall comply with all laws, statutes,
ordinances, rules and regulations of any local, state or federal governmental
authority having jurisdiction concerning environmental, health and safety
matters (collectively, “Environmental Laws”), including, but not limited to, any
discharge into the air, surface, water, sewers, soil or groundwater of any
Hazardous Material (as defined in Article 29.11(c)) whether within or outside
the premises within the Complex. Notwithstanding the foregoing, nothing
contained in this Lease requires, or shall be construed to require, Tenant to
incur any liability related to or arising from environmental conditions (i) for
which the Landlord is responsible pursuant to the terms of this Lease, or
(ii) which existed within the premises or the Complex prior to the date Tenant
takes possession of the premises. Prior to the Specified Commencement Date,
Landlord shall provide Tenant with evidence that the premises have been
decommissioned in accordance with the

 

-38-



--------------------------------------------------------------------------------

regulations of the U.S. Nuclear Regulatory Commission and/or the Massachusetts
Department of Public Health for the control of radiation and have been released
for unrestricted use by the Radiation Control Program of the Massachusetts
Department of Public Health for the control of radiation.

(b) Tenant shall not cause or permit any Hazardous Material to be brought upon,
kept or used in or about the premises or otherwise in the Complex by Tenant, its
agents, employees, contractors or invitees, without the prior written consent of
Landlord, except for Hazardous Materials which are typically used in the
operation of offices or laboratories, provided that such materials are stored,
used and disposed of in strict compliance with all applicable Environmental Laws
and with good scientific and medical practice. Within five (5) days of
Landlord’s request, Tenant shall provide Landlord with a list of all Hazardous
Materials, including quantities used and such other information as Landlord may
reasonably request, used by Tenant in the premises. Notwithstanding the
foregoing, with respect to any of Tenant’s Hazardous Material which Tenant does
not properly handle, store or dispose of in compliance with all applicable
Environmental Laws and good scientific and medical practice, Tenant shall, upon
written notice from Landlord, no longer have the right to bring such material
into the premises, Building of which the premises is a part or the Complex until
Tenant has demonstrated, to Landlord’s reasonable satisfaction, that Tenant has
implemented programs to thereafter properly handle, store or dispose of such
material.

(c) As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste or petroleum derivative which is or becomes
regulated by any Environmental Law, specifically including live organisms,
viruses and fungi, medical waste, and so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, any material or substance
which is (i) designated as a “hazardous substance” pursuant to Section 1311 of
the Federal Water Pollution Control Act (33 U.S.C. Section 1317), (ii) defined
as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C.
Section 6903), (iii) defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601 et seq. (42 U.S.C. Section 9601), (iv) defined as “hazardous
substance” or “oil” under Chapter 21E of the General Laws of Massachusetts, or
(v) a so-called “biohazard” or medical waste, or is contaminated with blood or
other bodily fluids; and “Environmental Laws” include, without limitation, the
laws listed in the preceding clauses (i) through (iv).

(d) Any increase in the premium for necessary insurance on the premises or the
Complex which arises from Tenant’s use and/or storage of these Hazardous
Materials shall be solely at Tenant’s expense. Tenant shall procure and maintain
at its sole expense such additional insurance as may be necessary to comply with
any requirement of any federal, state or local government agency with
jurisdiction.

(e) Tenant hereby covenants and agrees to indemnify, defend and hold Landlord
harmless from any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses (collectively “Losses”) which Landlord may reasonably
incur arising out of contamination of real estate, the Complex or other property
not a part of the premises, which contamination arises as a result of: (i) the
presence of Hazardous Material in the premises, the presence of which is caused
or permitted by Tenant, or (ii) from a breach by Tenant of its obligations under
this Article 29.11. This indemnification of Landlord by Tenant includes, without
limitation, reasonable costs incurred in connection with any investigation of
site conditions or any cleanup, remedial, removal or restoration work required
by any federal, state or local governmental agency or political subdivision
because of Hazardous Material present in the soil or ground water on or under
the premises based upon the circumstances identified in the first sentence of
this Article 29.11(e). The indemnification and hold harmless obligations of
Tenant under this Article 29.11(e) shall survive any termination of this Lease.
Without limiting the foregoing, if the presence of any Hazardous Material in the
Building or otherwise in the Complex caused or permitted by Tenant results in
any contamination of the premises, Tenant shall promptly take all actions at its
sole expense as are necessary to return the premises to a condition which
complies with all Environmental Laws; provided that Landlord’s approval of such
actions shall first be obtained, which approval shall not be unreasonably
withheld so long as such actions, in Landlord’s reasonable discretion, would not
potentially have any materially adverse long-term or short-term effect on the
premises, and, in any event, Landlord shall not withhold its approval of any
proposed actions which are required by applicable Environmental Laws.

 

-39-



--------------------------------------------------------------------------------

(f) On or before the date that Tenant, and anyone claiming by, through or under
Tenant, vacates the premises, and immediately prior to the time that Tenant
delivers the premises to Landlord, Tenant shall:

(1) Cause the premises to be decommissioned in accordance with the regulations
of the U.S. Nuclear Regulatory Commission and/or the Massachusetts Department of
Public Health for the control of radiation, cause the premises to be released
for unrestricted use by the Radiation Control Program of the Massachusetts
Department of Public Health for the control of radiation, and deliver to
Landlord the report of a certified industrial hygienist stating that he or she
has examined the premises (including visual inspection, Geiger counter
evaluation and airborne and surface monitoring) and found no evidence that such
portion contains Hazardous Materials, as defined in this Article 29.11, or is
otherwise in violation of any Environmental Law, as defined in this Article
29.11 hereof.

(2) Provide to Landlord a copy of its most current chemical waste removal
manifest and a certification from Tenant executed by an officer of Tenant that
no Hazardous Materials or other potentially dangerous or harmful chemicals
brought onto the premises from and after the date that Tenant first took
occupancy of the premises remain in the premises.

Notwithstanding anything otherwise provided herein, Tenant shall not be liable
for any losses related to conditions existing in, or under the premises and/or
the Building and/or the surrounding land prior to the Term Commencement Date (or
the date on which Tenant occupies the premises if such date is prior to the Term
Commencement Date) and shall not be required to remediate such conditions.

29.12 Patriot Act.

Tenant represents and warrants to Landlord that:

 

  (A) Tenant is not in violation of any Anti-Terrorism Law;

 

  (B) Tenant is not, as of the date hereof:

 

  (i) conducting any business or engaging in any transaction or dealing with any
Prohibited Person (as hereinafter defined), including the making or receiving of
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person;

 

  (ii) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or

 

  (iii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and

 

  (C) Neither Tenant nor any of its affiliates, officers, directors,
shareholders, members or lease guarantor, as applicable, is a Prohibited Person.

If at any time any of these representations becomes false, then it shall be
considered a material default under this Lease.

As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein

 

-40-



--------------------------------------------------------------------------------

“Executive Order No. 13224” is defined as Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, and relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism”, as may be amended from time to time. “Prohibited Person” is defined
as (i) a person or entity that is listed in the Annex to Executive Order
No. 13224, or a person or entity owned or controlled by an entity that is listed
in the Annex to Executive Order No. 13224; (ii) a person or entity with whom
Landlord is prohibited from dealing or otherwise engaging in any transaction by
any Anti-Terrorism Law; or (iii) a person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement
website or other official publication of such list. “USA Patriot Act” is defined
as the “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56),
as may be amended from time to time.

29.13 Security Deposit. Tenant shall, at the time that Tenant executes and
delivers this Lease to Landlord, pay to Landlord a security deposit in the
amount provided in Exhibit 1, securing Tenant’s obligations under this Lease. In
no event shall said security deposit be deemed to be a prepayment of rent nor
shall it be considered a measure of liquidated damages. Tenant agrees that no
interest shall accrue on said deposit and that Landlord shall have no obligation
to maintain such deposit in a separate account (i.e., Landlord shall have the
right to commingle such deposit with other funds of Landlord). In the event that
Tenant shall default in any of its obligations under the Lease, Landlord shall
have the right, without prior notice to Tenant, to apply said deposit (or any
portion thereof) towards the cure of any such default and Tenant shall promptly,
upon notice from Landlord, pay to Landlord any amount so applied by Landlord in
order to restore the full amount of said deposit. In addition, in the event of a
termination based upon the default of Tenant under the Lease, or a rejection of
the Lease pursuant to the provisions of the Federal Bankruptcy Code, Landlord
shall have the right to apply said security deposit (from time to time, if
necessary) to cover the full amount of damages and other amounts due from Tenant
to Landlord under the Lease. Any amounts so applied shall, at Landlord’s
election, be applied first to any unpaid rent and other charges which were due
prior to the filing of the petition for protection under the Federal Bankruptcy
Code. The application of all or any part of the deposit to any obligation or
default of Tenant under this Lease shall not deprive Landlord of any other
rights or remedies Landlord may have nor shall such application by Landlord
constitute a waiver by Landlord. Provided that Tenant is not in default of any
of its obligations under the Lease at the expiration of the term of the Lease,
Landlord shall refund to Tenant any portion of said security deposit which
Landlord is then holding.

29.14 Parking. Commencing as of the Term Commencement Date and continuing
thereafter throughout the term of the Lease, the Landlord will make available to
Tenant four (4) monthly parking passes for use in the One Kendall Square Garage
(the “Garage”) which Landlord represents and warrants is owned in fee by it.
Tenant shall have no right to sublet, assign, or otherwise transfer said parking
passes except in connection with an assignment of this Lease or sublease of the
premises which is permitted pursuant to the provisions of this Lease. Said
parking passes shall be paid for by Tenant at the then current prevailing rate
in the Garage, as such rate may vary from time to time. The current rate for
such passes as of the Execution Date of this Lease is $200.00 per month. If, for
any reason, Tenant shall fail timely to pay the charge for said parking passes,
Landlord shall have the same rights against Tenant as Landlord has with respect
to the timely payment of Yearly Rent hereunder. Said parking passes will be on
an unassigned, non-reserved basis, and shall be subject to reasonable rules and
regulations from time to time in force. Tenant shall have the right, from time
to time upon at least thirty (30) days prior written notice to Landlord, to
surrender one or more of such parking passes, and upon such surrender, Tenant
shall have no further rights or obligations with respect to such surrendered
passes.

29.15 Tenant’s Option to Extend the Term of the Lease.

 

 

-41-



--------------------------------------------------------------------------------

A. On the conditions, which conditions Landlord may waive, at its election, by
written notice to Tenant at any time, that Tenant is not in default of its
covenants and obligations under the Lease, beyond any applicable notice and cure
period and that Cequent Pharmaceuticals, Inc., itself, or a permitted assignee
(as permitted by or consented to in Article 16), is occupying at least
seventy-five percent ( 75%) of the premises then demised to Tenant, both as of
the time of option exercise and as of the commencement of the hereinafter
described additional term, Tenant shall have the option to extend the term of
this Lease for one (1) additional two (2) year term, such additional term
commencing as of the next day following the expiration of the Original Term.
Tenant may exercise such option to extend by giving Landlord written notice on
or before the date which is two hundred and seventy (270) days prior to the
expiration of the Original Term. Upon the timely giving of such notice, the term
of this Lease shall be deemed extended upon all of the terms and conditions of
this Lease, except that Landlord shall have no obligation to construct or
renovate the premises and that the Yearly Rent during such additional term shall
be as hereinafter set forth. If Tenant fails to give timely notice, as
aforesaid, Tenant shall have no further right to extend the term of this Lease,
time being of the essence of this Article 29.15.

B. Yearly Rent. The Yearly Rent during the additional term shall be based upon
the Fair Market Rental Value, as defined in Article 29.16, as of the
commencement of the additional term, of the premises then demised to Tenant.

C. Tenant shall have no further option to extend the term of the Lease other
than the one (1) additional two (2) year term herein provided.

D. Notwithstanding the fact that, upon Tenant’s exercise of the herein option to
extend the term of the Lease, such extension shall be self executing, as
aforesaid, the parties shall promptly execute a lease amendment reflecting such
additional term after Tenant exercises the herein option, except that the Yearly
Rent payable in respect of such additional term may not be set forth in said
amendment. Subsequently, after such Yearly Rent is determined, the parties shall
execute a written agreement confirming the same. The execution of such lease
amendment shall not be deemed to waive any of the conditions to Tenant’s
exercise of its rights under this Article 29.15, unless otherwise specifically
provided in such lease amendment.

29.16 Definition of Fair Market Rental Value.

A. “Fair Market Rental Value” shall be computed as of the date in question at
the then current Yearly Rent, including provisions for subsequent increases and
other adjustments for leases or agreements to lease then currently being
negotiated, or executed in comparable space located in the Complex, or if no
such leases or agreements to lease are then currently being negotiated or
executed in the Complex, the Fair Market Rental Value shall be determined by
reference to leases or agreements to lease then currently being negotiated or
executed for comparable space located elsewhere in first-class office buildings
located in East Cambridge, Massachusetts. In determining Fair Market Rental
Value, all relevant factors shall be taken into account and given effect,
including, without limitation: size, location and condition of premises, lease
term, including renewal options, tenant’s obligations with respect to operating
expenses and taxes, tenant improvement allowances, condition of building, and
services and amenities provided by the Landlord.

B. Dispute as to Fair Market Rental Value:

Landlord shall initially designate Fair Market Rental Value and Landlord shall
furnish data in support of such designation. If Tenant disagrees with Landlord’s
designation of a Fair Market Rental Value, Tenant shall notify Landlord, by
written notice given within thirty (30) days after Tenant has been notified of
Landlord’s designation, of its disagreement whereupon the parties shall
negotiate in good faith to arrive at a mutually agreeable Fair Market Rental
Value. If the parties are unable to agree within thirty (30) days after Tenant’s
notice to Landlord, the parties shall submit such Fair Market Rental Value to
arbitration. Fair Market Rental Value shall be submitted to arbitration as
follows: Fair Market Rental Value shall be determined by impartial arbitrators,
one to be chosen by the Landlord, one to be chosen by Tenant, and a third to be
selected, if necessary, as below provided. The unanimous written decision of the

 

-42-



--------------------------------------------------------------------------------

two first chosen, without selection and participation of a third arbitrator, or
otherwise, the written decision of a majority of three arbitrators chosen and
selected as aforesaid, shall be conclusive and binding upon Landlord and Tenant.
Landlord and Tenant shall each notify the other of its chosen arbitrator within
ten (10) days following the call for arbitration and, unless such two
arbitrators shall have reached a unanimous decision within thirty (30) days
after their designation, they shall so notify the President of the Boston Bar
Association (or such organization as may succeed to said Boston Bar Association)
and request him or her to select an impartial third arbitrator. All arbitrators
shall have at least ten (10) years of professional experience as an office
building owner, real estate manager or real estate broker dealing with like
types of properties, to determine Fair Market Rental Value as herein defined.
Such third arbitrator and the first two chosen shall, subject to commercial
arbitration rules of the American Arbitration Association, hear the parties and
their evidence and render their decision within thirty (30) days following the
conclusion of such hearing and notify Landlord and Tenant thereof. Landlord and
Tenant shall bear the expense of the third arbitrator (if any) equally. The
decision of the arbitrators shall be binding and conclusive, and judgment upon
the award or decision of the arbitrators may be entered in the appropriate court
of law (as identified on Exhibit 1); and the parties consent to the jurisdiction
of such court and further agree that any process or notice of motion or other
application to the Court or a Judge thereof may be served outside the
Commonwealth of Massachusetts by registered mail or by personal service,
provided a reasonable time for appearance is allowed. If the dispute between the
parties as to a Fair Market Rental Value has not been resolved before the
commencement of Tenant’s obligation to pay rent based upon such Fair Market
Rental Value, then Tenant shall pay Yearly Rent and other charges under the
Lease in respect of the premises in question based upon the Fair Market Rental
Value designated by Landlord until either the agreement of the parties as to the
Fair Market Rental Value, or the decision of the arbitrators, as the case may
be, at which time Tenant shall pay any underpayment of rent and other charges to
Landlord, or Landlord shall refund any overpayment of rent and other charges to
Tenant. In no event shall the Fair Market Rental Value be less than the Yearly
Rent in effect immediately prior to the commencement of the additional term.

29.17 Notices. Whenever, by the terms of this Lease, notice shall or may be
given either to Landlord or to Tenant, such notice shall be in writing and shall
be deemed duly given if sent either (i) by registered or certified mail, postage
prepaid, return receipt requested, or (ii) by overnight mail service as provided
by the U.S. mail or by a nationally recognized private common carrier with
provisions for receipt of delivery, or (iii) by hand and addressed as follows:

(i) If intended for Landlord, addressed to Landlord at the mailing address of
Landlord as set forth in Exhibit 1 to the Lease, with a copy to RB Kendall Fee
LLC, c/o Beal & Company, Inc., One Kendall Square, Building 400, 2nd Floor,
Cambridge, Massachusetts 02139 Attn: General Manager, and Sherin and Lodgen LLP,
101 Federal Street, Boston, Massachusetts 02110 Attn: Peter A. Spellios (or to
such other address or addresses as may from time to time hereafter be designated
by Landlord by like notice).

(ii) If intended for Tenant, addressed to Tenant at the mailing address for
Tenant as set forth in Exhibit 1 to this Lease (or to such other address or
addresses as may from time to time hereafter be designated by Tenant by like
notice).

All such notices shall be effective when delivered in hand, or when deposited in
the United States mail within the continental United States or when sent by
overnight mail.

IN WITNESS WHEREOF the parties hereto have executed this Indenture of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit 1 as the Execution Date.

 

LANDLORD:   TENANT: RB KENDALL FEE, LLC   CEQUENT PHARMACEUTICALS, INC.

 

-43-



--------------------------------------------------------------------------------

By:  

    /s/ Robert L. Beal

  By:  

    /s/ Peter D. Parker

Name:   Robert L. Beal   (Name)   (Title) President Title:   Authorized
Signatory   Hereunto Duly Authorized

IF TENANT IS A CORPORATION, A SECRETARY’S OR CLERK’S CERTIFICATE OF THE
AUTHORITY AND THE INCUMBENCY OF THE PERSON SIGNING ON BEHALF OF TENANT SHOULD BE
ATTACHED.

COMMONWEALTH, DISTRICT OR

STATE OF Massachusetts

COUNTY OF Suffolk

On the Execution Date stated in Exhibit 1, the person above signing this Lease
for and on behalf of the Tenant, to me personally known, did sign and execute
this Lease and, being by me duly sworn, did depose and say that he is the
officer of the above named Tenant, as noted, and that he signed his name hereto
by order of the Board of Directors of said Tenant.

 

      /s/ Colette C. Ferreira

Notary Public Commonwealth of Massachusetts My Commission Expires:       May 25,
2012

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFFOLK

On the Execution Date stated in Exhibit 1, the person above signing this Lease
for and on behalf of Landlord to me personally known, did sign and execute this
Lease and, being by me duly sworn, did depose and say that he is the duly
authorized representative of Landlord.

 

/s/ Mark Biondi

Notary Public Commonwealth of Massachusetts My Commission Expires:
      4/13/2012      

 

-44-



--------------------------------------------------------------------------------

EXHIBIT 1

LEASE DATA

 

-45-



--------------------------------------------------------------------------------

EXHIBIT 2

LEASE PLAN

See Attached

 

-46-



--------------------------------------------------------------------------------

EXHIBIT 3

COMPLEX OF PLAN

LOGO [g165014g14h12.jpg]

 

 

-47-



--------------------------------------------------------------------------------

EXHIBIT 4

SPACE PLANS

See Attached

 

-48-



--------------------------------------------------------------------------------

EXHIBIT 5

INCLUDED EQUIPMENT

Equipment in the premises:

 

  •  

One (1) six (6) foot lab hoods

 

  •  

One (1) three (3) foot lab hood

 

  •  

One (1) autoclave (without steam generator)

Equipment in the basement of the Building:

 

  •  

One (1) RODI System

 

  •  

One (1) Acid Neutralization System

 

  •  

One (1) Vacuum System

 

  •  

One (1) 120 gallon Hot Water Heater

 

  •  

One (1) Compressed Air System w/ external storage tank

 

-49-



--------------------------------------------------------------------------------

EXHIBIT 6

WARM AND COLD ROOM SPECIFICATIONS

See Attached

 

-50-